                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18     PageID.1   Page 1 of 66




                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                     SOUTHERN DIVISION

                                                                                                          BADGER MUTUAL INSURANCE COMPANY,                       Case No.
                                                                                                                                                                 Hon.
                                                                                                               Plaintiff,
                                                                                                                                                                    COMPLAINT FOR
                                                                                                          v                                                      DECLARATORY RELIEF
                                                                                                                                                                 AND DEMAND FOR JURY
                                                                                                          #1 BAR AND GRILL LLC D/B/A THE PLAY                           TRIAL
                                                                                                          HOUSE, VIDA GUERRA, ANA CHERI, JENNIFER
                                                                                                          WALCOTT ARCHULETA, INA SCHNITZER,
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          JAIME EDMONDSON LONGORIA, TARA LEIGH
                                                                                                          PATRICK, CIELO JEAN GIBSON, JESSICA HINTON,
          A PROFESSIONAL CORPORATION




                                                                                                          ROSIE JONES, VIVIAN KINDLE, JOANNA KRUPA,
                                                                                                          LAURIE ANN YOUNG, CAMILA DAVALOS,
                                                                                                          MARIANA DAVALOS, LUCY PINDER,
HARVEY KRUSE




                                                                                                          ABIGAIL RATCHFORD, CARISSA ROSARIO,
                                                                                                          CLAUDIA SAMPEDRO, TIFFANY TOTH GRAY,
                                                                                                          SARA UNDERWOOD, IRINA VORONINA, SHEENA
                                                                                                          LEE WEBER, and MASHA LUND,
          ATTORNEYS & COUNSELORS




                                                                                                                Defendants.
                                                                                                          __________________________________________________________________/
                                                                                                          John R. Prew (P41891)
                                                                                                          Nathan Peplinski (P66596)
                                                                                                          HARVEY KRUSE, P.C.
                                                                                                          Attorneys for Badger Mutual
                                                                                                          1050 Wilshire Drive, Suite 320
                                                                                                          Troy, MI 48084
                                                                                                          (248) 649-7800
                                                                                                          jprew@harveykruse.com
                                                                                                          npeplinski@harveykruse.com
                                                                                                          __________________________________________________________________/

                                                                                                               Civil actions between the defendants to this action and directly
                                                                                                               relating to the same legal facts/arguments have been previously filed
                                                                                                               in this Court. The actions remain pending. The defendants have the
                                                                                                               following underlying action: Vida Guerra et al. v. #1 Bar And Grill
                                                                                                               LLC d/b/a The Play House, Eastern Dist. Docket No. 2:18-cv-11957-
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.2   Page 2 of 66




                                                                                                                VAR-RSW. More importantly, Badger Mutual Insurance has filed suit
                                                                                                                in Badger Mutual Ins Co v MDM Restaurants Inc d/b/a The Silver
                                                                                                                Cricket, et al., Eastern Dist. Docket No. 2:18-cv-12730-NGE-APP, a
                                                                                                                case dealing with some of the same parties, the same legal issues and
                                                                                                                nearly identical factual issues, which is assigned to Judge Nancy
                                                                                                                Edmunds. This case should also be assigned to Judge Edmunds.


                                                                                                                            COMPLAINT FOR DECLARATORY RELIEF
                                                                                                                               AND DEMAND FOR JURY TRIAL
                                                                                                                NOW COMES plaintiff Badger Mutual Insurance Company, by and
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          through its attorneys, Harvey Kruse P.C., and for its Complaint for Declaratory
          A PROFESSIONAL CORPORATION




                                                                                                          Relief states:

                                                                                                                           JURISDICTIONAL AND VENUE ALLEGATIONS
HARVEY KRUSE




                                                                                                          1.    Plaintiff Badger Mutual Insurance Company (Badger Mutual) is an admitted

                                                                                                          insurance company incorporated in the State of Wisconsin.
          ATTORNEYS & COUNSELORS




                                                                                                          2.    Badger Mutual’s principal place of business is Milwaukee, Wisconsin.

                                                                                                          3.    Badger Mutual conducts business in the State of Michigan, including

                                                                                                          insuring businesses in the Michigan.

                                                                                                          4.    Defendant #1 Bar and Grill LLC d/b/a the Play House (“Play House”) is a

                                                                                                          Michigan corporation.

                                                                                                          5.    Play House’s principal place of business is Romulus, Michigan

                                                                                                          6.    Defendant Vida Guerra (“Guerra”) is, and at all times relevant to this action

                                                                                                          was, a resident of California.

                                                                                                          7.    Defendant Ana Cheri (“Cheri”) is, and at all times relevant to this action


                                                                                                                                                  2
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18            PageID.3   Page 3 of 66




                                                                                                          was, a resident of California.

                                                                                                          8.    Defenant Jennifer Walcott Archuleta (“Walcott”) is, and at all times relevant

                                                                                                          to this action was, a resident of Arizona.

                                                                                                          9.    Defendant Ina Schnitzer a/k/a Jordan Carver (“Carver”) is, and at all times

                                                                                                          relevant to this action was, a resident of California.

                                                                                                          10.   Defendant Jaime Edmondson Longoria (“Edmondson”) is, and at all times

                                                                                                          relevant to this action was, a resident of Florida.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          11.   Defendant Tara Leigh Patrick a/k/a Carmen Electra (“Electra”) is, and at all
          A PROFESSIONAL CORPORATION




                                                                                                          times relevant to this action was, a resident of California.
HARVEY KRUSE




                                                                                                          12.   Defendant Cielo Jean Gibson (“C.J. Gibson”) is, and at all times relevant to

                                                                                                          this action was, a resident of California.

                                                                                                          13.   Defendant Jessica Hinton (“Hinton”) is, and at all times relevant to this
          ATTORNEYS & COUNSELORS




                                                                                                          action was, a resident of California.

                                                                                                          14.   Defendant Rosie Jones (“Jones”) is, and at all times relevant to this action

                                                                                                          was, a resident of the United Kingdom.

                                                                                                          15.   Jones is not domiciled in the state of Wisconsin.

                                                                                                          16.   Defendant Vivian Kindle (“Kindle”) is, and at all times relevant to this

                                                                                                          action was, a resident of California.

                                                                                                          17.   Defendant Joanna Krupa (“Krupa”) is, and at all times relevant to this action

                                                                                                          was, a resident of Florida.

                                                                                                          18.   Defendant Laurie Ann Young (“L. Young”) is, and at all times relevant to
                                                                                                                                                       3
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18        PageID.4   Page 4 of 66




                                                                                                          this action was, a resident of California.

                                                                                                          19.   Defendant Camila Davalos (“C. Davalos”) is, and at all times relevant to this

                                                                                                          action was, a resident of Florida.

                                                                                                          20.   Defendant Mariana Davalos (“M. Davalos”) is, and at all times relevant to

                                                                                                          this action was, a resident of Florida.

                                                                                                          21.   Defendant Lucy Pinder (“Pinder”) is, and at all times relevant to this action

                                                                                                          was, a resident of United Kingdom.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          22.   Pinder is not domiciled in the state of Wisconsin.
          A PROFESSIONAL CORPORATION




                                                                                                          23.   Defendant Abigail Ratchford (“Ratchford”) is, and at all times relevant to
HARVEY KRUSE




                                                                                                          this action was, a resident of California.

                                                                                                          24.   Defendant Carissa Rosario (“Rosario”) is, and at all times relevant to this

                                                                                                          action was, a resident of California.
          ATTORNEYS & COUNSELORS




                                                                                                          25.   Defendant Claudia Sampedro (“Sampedro”) is, and at all times relevant to

                                                                                                          this action was, a resident of Florida.

                                                                                                          26.   Defendant Tiffany Toth Gray (“Toth”) is, and at all times relevant to this

                                                                                                          action was, a resident of California.

                                                                                                          27.   Defendant Sara Underwood (“Underwood”) is, and at all times relevant to

                                                                                                          this action was, a resident of Oregon.

                                                                                                          28.   Defendant Irina Voronina (“Voronina”) is, and at all times relevant to this

                                                                                                          action was, a resident of California.

                                                                                                          29.   Defendant Sheena Lee Weber (“Weber”) is, and at all times relevant to this
                                                                                                                                                       4
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.5    Page 5 of 66




                                                                                                          action was, a resident of California.

                                                                                                          30.   Defendant Masha Lund (“Lund”) is, and at all times relevant to this action

                                                                                                          was, a resident of California.

                                                                                                          31.   The matter in controversy exceeds the sum of $75,000, exclusive of interest,

                                                                                                          attorney fees, and costs.

                                                                                                          32.   This Court has jurisdiction on the basis of diversity of citizenship by virtue

                                                                                                          of 28 USC 1332, due to the amount in controversy and the diverse citizenship of
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          the parties as stated in paragraphs 1-8 above.
          A PROFESSIONAL CORPORATION




                                                                                                          33.   Venue is proper in this Court pursuant to 28 USC 1391(b).
HARVEY KRUSE




                                                                                                                                    UNDERLYING ALLEGATIONS

                                                                                                          34.   Badger Mutual hereby repeats and realleges all of the allegations contained

                                                                                                          in all of the paragraphs of this complaint as though set forth fully herein.
          ATTORNEYS & COUNSELORS




                                                                                                          35.   This is a complaint for declaratory relief brought by Badger Mutual to

                                                                                                          determine that it owes no duty to provide insurance coverage or a defense to Play

                                                                                                          House for the claims made against it in the underlying action filed in this Court,

                                                                                                          Vida Guerra et al. v. #1 Bar And Grill LLC d/b/a The Play House, Eastern Dist.

                                                                                                          Docket No. 2:18-cv-11957-VAR-RSW (hereinafter the underlying action or

                                                                                                          underlying complaint) (a copy of the complaint for the underlying action is

                                                                                                          attached as Exhibit 1).

                                                                                                          36.   Play House is the operator of a strip club/adult entertainment club (the Play

                                                                                                          House) located at 13201 Middlebelt Road, Romulus, Wayne County, Michigan.
                                                                                                                                                     5
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18              PageID.6   Page 6 of 66




                                                                                                          37.   The underlying complaint alleges that Play House owns and/or operates

                                                                                                          various    social    media     accounts,       including     a     Facebook     account

                                                                                                          (https://www.facebook.com/ThePlayhouseClub)            and        Instagram     account

                                                                                                          (https://www.instagram.com/playhousedtw/), through which it promotes, endorses,

                                                                                                          and markets its business, solicits customers, and advertises events for Play House.

                                                                                                          38.   The underlying complaint alleges that at all times relevant hereto, Play

                                                                                                          House had control over the contents of the aforementioned social media accounts.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          39.   The underlying complaint alleges that Guerra, Cheri, Walcott, Carver,
          A PROFESSIONAL CORPORATION




                                                                                                          Edmondson, Electra, C.J. Gibson, Hinton, Jones, Kindle, Krupa, L. Young, C.
HARVEY KRUSE




                                                                                                          Davalos, M. Davalos, Pinder, Ratchford, Rosario, Sampedro, Toth, Underwood,

                                                                                                          Voronina, Weber, and Lund (hereinafter the Model Defendants) are professional

                                                                                                          models and/or actresses who earn a living by commercializing their respective
          ATTORNEYS & COUNSELORS




                                                                                                          identities, images, and likenesses for many business endeavors, including the

                                                                                                          advertisement and promotion of products and services through negotiated, arms-

                                                                                                          length transactions with reputable commercial brands and companies.

                                                                                                          40.   The underlying complaint alleges that a model’s reputation directly impacts

                                                                                                          the commercial value associated with the use of her image, likeness, or identity to

                                                                                                          promote a product or service and that such a model has the right to control the

                                                                                                          commercial exploitation of her name, photograph, and likeness.

                                                                                                          41.   The underlying complaint alleges that the Model Defendants each expended,

                                                                                                          and continues to expend, substantial effort, resources and time in building their
                                                                                                                                                     6
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.7    Page 7 of 66




                                                                                                          respective reputations in the modeling industry and that each carefully considers

                                                                                                          the reputation, brand, and type of good or service advertised by any potential client

                                                                                                          prior to authorizing the use of the model’s image or likeness.

                                                                                                          42.   The Model Defendants allege that their respective careers in modeling and

                                                                                                          acting have substantial value, derived from the goodwill and reputation that they

                                                                                                          have built and that they command substantial sums of money for licensed

                                                                                                          commercial use of their respective images.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          43.   The underlying complaint alleges that Play House brazenly and repeatedly,
          A PROFESSIONAL CORPORATION




                                                                                                          without consent, misappropriated the Model Defendants’ images and likenesses for
HARVEY KRUSE




                                                                                                          use in Play House’s advertising materials produced to market and promote the Play

                                                                                                          House.

                                                                                                          44.   The underlying complaint alleges the following unauthorized uses:
          ATTORNEYS & COUNSELORS




                                                                                                                   a. Guerra,                                               7/19/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1224670517572971/?type=3
                                                                                                                      &theater
                                                                                                                   b. Guerra,   7/19/2016,   https://www.instagram.com/p/BIDVcMLA-
                                                                                                                      Wt/?takenby=playhousedtw
                                                                                                                   c. Cheri,                                               ~6/2016,
                                                                                                                      https://www.instagram.com/p/BHaB5qBgOwy/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   d. Walcott,                                              2/29/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1110332965673394/?type=3
                                                                                                                      &theater
                                                                                                                   e. Carver,                                              11/19/2015,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755

                                                                                                                                                   7
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18   PageID.8   Page 8 of 66




                                                                                                                     39204.1073741829.1009563599083665/1052706431436048/?type=3
                                                                                                                     &theater
                                                                                                                  f. Carver,                                              12/14/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1062854397087918/?type=3
                                                                                                                     &theater
                                                                                                                  g. Carver,                                                1/5/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1074897045883653/?type=3
                                                                                                                     &theater
                                                                                                                  h. Carver,                                                6/2/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     39204.1073741829.1009563599083665/1180243445349012/?type=3
          A PROFESSIONAL CORPORATION




                                                                                                                     &theater
                                                                                                                  i. Carver,                                              6/2/2016
                                                                                                                     https://www.instagram.com/p/BGKQugPvPso/?takenby=playhousedt
                                                                                                                     w
HARVEY KRUSE




                                                                                                                  j. Carver,                                                7/7/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1204596756247014/?type=3
                                                                                                                     &theater
          ATTORNEYS & COUNSELORS




                                                                                                                  k. Carver,                                              7/7/2016,
                                                                                                                     https://www.instagram.com/p/BHkf1gLgvLp/?takenby=playhousedtw
                                                                                                                  l. Edmondson, 9/2016, https://www.instagram.com/p/BKgXK80gCcB/
                                                                                                                  m. Edmondson,                                             1/7/2017,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1432268796813141/?type=3
                                                                                                                     &theater
                                                                                                                  n. Edmondson,      1/7/2017,    https://www.instagram.com/p/BO-o-
                                                                                                                     iTAaLs/?takenby=playhousedtw
                                                                                                                  o. Edmondson                                             1/29/2017,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1465169410189746/?type=3
                                                                                                                     &theater
                                                                                                                  p. Edmondson,                                            7/28/2017,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1702672663106085/?type=3
                                                                                                                                              8
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18   PageID.9   Page 9 of 66




                                                                                                                     &theater
                                                                                                                  q. Electra,                                              9/28/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1027661417273883/?type=3
                                                                                                                     &theater
                                                                                                                  r. C.               J.            Gibson,               12/22/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1394303297276358/?type=3
                                                                                                                     &theater
                                                                                                                  s. C.               J.            Gibson,           12/23/2016,
                                                                                                                     https://www.instagram.com/p/BOXoIMYgU7d/?takenby=playhousedt
                                                                                                                     w
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                  t. Hinton,                                              10/5/2015,
          A PROFESSIONAL CORPORATION




                                                                                                                     https://www.instagram.com/p/8eKml6PPtp/?takenby=playhousedtw
                                                                                                                  u. Hinton,                                              10/13/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1034855669887791/?type=3
HARVEY KRUSE




                                                                                                                     &theater
                                                                                                                  v. Hinton,                                              10/24/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
          ATTORNEYS & COUNSELORS




                                                                                                                     39204.1073741829.1009563599083665/1039808239392534/?type=3
                                                                                                                     &theater
                                                                                                                  w. Hinton,                                              10/30/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1042931145746910/?type=3
                                                                                                                     &theater
                                                                                                                  x. Hinton,                                               4/22/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1155727201133970/?type=3
                                                                                                                     &theater
                                                                                                                  y. Jones,                                                3/28/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1133127963393894/?type=3
                                                                                                                     &theater
                                                                                                                  z. Kindle,                                              12/17/2015,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1062864003753624/?type=3

                                                                                                                                              9
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18   PageID.10   Page 10 of 66




                                                                                                                      &theater
                                                                                                                   aa. Krupa,                                                9/25/2015,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1026233470750011/?type=3
                                                                                                                       &theater
                                                                                                                   bb.Krupa,                                               11/28/2015,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1056617534378271/?type=3
                                                                                                                      &theater
                                                                                                                   cc. Krupa,                                               12/10/2015,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1059309637442394/?type=3
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                       &theater
          A PROFESSIONAL CORPORATION




                                                                                                                   dd.L.                      Young,                        5/30/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1180242722015751/?type=3
                                                                                                                      &theater
HARVEY KRUSE




                                                                                                                   ee. C.                     Davalos,                      10/12/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1312409205465768/?type=3
                                                                                                                       &theater
          ATTORNEYS & COUNSELORS




                                                                                                                   ff. C.                      Davalos,                 10/12/2016,
                                                                                                                       https://www.instagram.com/p/BLeCWidATLU/?takenby=playhousedt
                                                                                                                       w
                                                                                                                   gg.M.                      Davalos,                     10/12/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1312409205465768/?type=3
                                                                                                                      &theater
                                                                                                                   hh.M.                      Davalos,                 10/12/2016,
                                                                                                                      https://www.instagram.com/p/BLeCWidATLU/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   ii. Pinder,                                               5/12/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1165801653459858/?type=3
                                                                                                                       &theater
                                                                                                                   jj. Pinder,                                            5/12/2016,
                                                                                                                       https://www.instagram.com/p/BFUQw02PPuv/?takenby=playhousedt

                                                                                                                                               10
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18   PageID.11   Page 11 of 66




                                                                                                                      w
                                                                                                                   kk.Ratchford, 4/2016, https://www.instagram.com/p/BGeu9B3vPs8/
                                                                                                                   ll. Rosario,                                              4/17/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1151599101546780/?type=3
                                                                                                                       &theater
                                                                                                                   mm.      Rosario,                                        5/2/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1163752593664764/?type=3
                                                                                                                     &theater
                                                                                                                   nn.Rosario,                                               5/3/2016,
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1164485606924796/?type=3
          A PROFESSIONAL CORPORATION




                                                                                                                      &theater
                                                                                                                   oo.Rosario,                                               5/4/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1165139153526108/?type=3
HARVEY KRUSE




                                                                                                                      &theater
                                                                                                                   pp.Rosario,                                               5/5/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
          ATTORNEYS & COUNSELORS




                                                                                                                      39204.1073741829.1009563599083665/1160886820618008/?type=3
                                                                                                                      &theater
                                                                                                                   qq.Rosario,                                             5/5/2016,
                                                                                                                      https://www.instagram.com/p/BFCH2KaPPvg/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   rr. Sampedro,                                             4/21/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1155724201134270/?type=3
                                                                                                                       &theater
                                                                                                                   ss. Toth,                                                12/24/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                       39204.1073741829.1009563599083665/1401407719899249/?type=3
                                                                                                                       &theater
                                                                                                                   tt. Toth,                                             12/24/2016,
                                                                                                                       https://www.instagram.com/p/BOaUXFMgain/?takenby=playhousedt
                                                                                                                       w
                                                                                                                   uu.Underwood,                                             8/24/2016,
                                                                                                                                               11
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18    PageID.12   Page 12 of 66




                                                                                                                      https://www.instagram.com/p/BJf7hCxgT0K/?takenby=playhousedtw
                                                                                                                   vv.Underwood,                                        9/14/2016,
                                                                                                                      https://www.instagram.com/p/BKV1veXgxOm/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   ww.      Underwood,                                     9/20/2016,
                                                                                                                     https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                     39204.1073741829.1009563599083665/1289235047783184/?type=3
                                                                                                                     &theater
                                                                                                                   xx.Underwood,                                          9/20/2016,
                                                                                                                      https://www.instagram.com/p/BKIZ_uFAXJo/?takenby=playhousedt
                                                                                                                      w
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                   yy. Underwood,                                            9/22/2016,
                                                                                                                       https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
          A PROFESSIONAL CORPORATION




                                                                                                                       39204.1073741829.1009563599083665/1291813084192047/?type=3
                                                                                                                       &theater
                                                                                                                   zz. Underwood,                                         9/22/2016,
                                                                                                                       https://www.instagram.com/p/BKqhKatANnF/?takenby=Playhousedt
HARVEY KRUSE




                                                                                                                       w
                                                                                                                   aaa.      Underwood,                                     9/23/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
          ATTORNEYS & COUNSELORS




                                                                                                                      39204.1073741829.1009563599083665/1292170954156260/?type=3
                                                                                                                      &theater
                                                                                                                   bbb.      Underwood,                                  9/23/2016,
                                                                                                                      https://www.instagram.com/p/BKtHdkYgoM_/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   ccc.      Voronina,                                     12/19/2016,
                                                                                                                      https://www.facebook.com/ThePlayhouseClub/photos/a.10116748755
                                                                                                                      39204.1073741829.1009563599083665/1394223333951021/?type=3
                                                                                                                      &theater
                                                                                                                   ddd.      Voronina,                                  12/26/2016,
                                                                                                                      https://www.instagram.com/p/BOf5VJIAmKo/?takenby=playhousedt
                                                                                                                      w
                                                                                                                   eee.      Webber,                                             ~2016,
                                                                                                                      http://stripdeals.net/upload/user_profile/1329275634VFUEHCQGPL/
                                                                                                                      143643492
                                                                                                                   fff. Lund,                                                      ~2016,
                                                                                                                        http://stripdeals.net/upload/user_profile/1329275634VFUEHCQGPL/
                                                                                                                                                12
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.13   Page 13 of 66




                                                                                                                       143643476
                                                                                                          45.   The underlying complaint alleges that Play House’s use of the images and

                                                                                                          likenesses was for Play House’s commercial benefit, using said images to drive

                                                                                                          traffic to the Play House and increase revenue.

                                                                                                          46.   The underlying complaint alleges that the use of said images on Play

                                                                                                          House’s social media falsely suggested the Model Defendants’ sponsorship of,

                                                                                                          affiliation with, and participation in Play House’s business.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          47.   The underlying complaint alleges that, as a direct and proximate result of
          A PROFESSIONAL CORPORATION




                                                                                                          Play House’s exploitation of the respective images and identities, Play House made

                                                                                                          profits or gross revenues.
HARVEY KRUSE




                                                                                                          48.   The underlying complaint alleges that the Model Defendants were readily

                                                                                                          identifiable in that any person seeing the photograph used by Play House with the
          ATTORNEYS & COUNSELORS




                                                                                                          naked eye could reasonable determine that the person was a relevant Model

                                                                                                          Defendant.

                                                                                                          49.   The underlying complaint alleges that the Model Defendants were damaged

                                                                                                          as a direct and proximate result of Play House’s unauthorized use of their images

                                                                                                          and likenesses as they lost their exclusive rights to control the commercial

                                                                                                          exploitation of their names, photographs, and likenesses causing them damages.

                                                                                                          50.   The underlying complaint alleges that Play House never sought nor obtained

                                                                                                          permission to use said images and likenesses and that the Model Defendants at no

                                                                                                          time gave permission to use their images to promote Play House’s business,

                                                                                                                                                   13
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.14   Page 14 of 66




                                                                                                          services, and/or company, or for any other purpose.

                                                                                                          51.   The underlying complaint alleges that the Model Defendants were never

                                                                                                          compensated for Play House’s unauthorized use of their images or likenesses.

                                                                                                          52.   The underlying complaint alleges that Play House’s unauthorized use of the

                                                                                                          Model Defendants’ images and likenesses was knowing, willful and intentional.

                                                                                                          53.   The underlying complaint alleges that Play House had actual knowledge that

                                                                                                          it was using the Model Defendants’ images without compensation or consent and
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          that Play House knowingly misappropriated the images and identities in total
          A PROFESSIONAL CORPORATION




                                                                                                          disregard of the Model Defendants’ rights.
HARVEY KRUSE




                                                                                                          54.   Count I of the underlying complaint alleges willful and deliberate

                                                                                                          misappropriation of likenesses done for Play House’s commercial benefit that

                                                                                                          resulted in actual damages to the Model Defendants.
          ATTORNEYS & COUNSELORS




                                                                                                          55.   Count II of the underlying complaint asserts a claim for unfair

                                                                                                          competition/false endorsement per the Lanham Act, 15 USC 1125(a) by Play

                                                                                                          House misappropriating the respective images and likenesses of the Model

                                                                                                          Defendants in order to create the false impression that the Model Defendants were

                                                                                                          somehow affiliated with, have endorsed, or otherwise participate in Play House’s

                                                                                                          strip club business, when Play House knew or should have known that it had no

                                                                                                          right to use the Model Defendants’ images or likenesses to promote Play House’s

                                                                                                          strip club business and that the repeated and brazen unauthorized use of the Model

                                                                                                          Defendants’ images and likenesses, without seeking their consent, constitutes
                                                                                                                                                  14
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18          PageID.15    Page 15 of 66




                                                                                                          willful and deliberate conduct causing damages to the Model Defendants.

                                                                                                          56.   Count III of the underlying complaint asserts violations of the Michigan

                                                                                                          Consumer Protection Act, MCL 445.901, et seq. through Play House’s scheme to

                                                                                                          create the false impressions that the Model Defendants were affiliated with and/or

                                                                                                          performed at Play House’s strip club through the unauthorized use of the images

                                                                                                          and likenesses, which amounted to wrongful, intentional, unlawful, unfair and

                                                                                                          deceptive conduct.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          57.   The underlying complaint seeks: actual, consequential and incidental
          A PROFESSIONAL CORPORATION




                                                                                                          damages; an amount representing the fair market value of the Model Defendants’
HARVEY KRUSE




                                                                                                          services; treble damages; punitive damages; prejudgment interest; disgorgement of

                                                                                                          profits; reasonable attorney fees; and other relief as deemed proper, just, and

                                                                                                          equitable by the Court.
          ATTORNEYS & COUNSELORS




                                                                                                                               THE 2015 BADGER MUTUAL POLICY

                                                                                                          58.   Badger Mutual hereby repeats and realleges all of the allegations contained

                                                                                                          in all of the paragraphs of this complaint as though set forth fully herein.

                                                                                                          59.   Badger Mutual issued a commercial policy of insurance, Policy No. 00690-

                                                                                                          88546 with an effective policy period of September 21, 2015 through September

                                                                                                          21, 2016 to Play House.       (The 2015 Policy is Attached as Exhibit 2 to this

                                                                                                          Complaint)

                                                                                                          60.   The 2015 policy provides Coverage L – Bodily Injury Liability Property

                                                                                                          Damage Liability coverage pursuant to the following coverage agreement:
                                                                                                                                                    15
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.16   Page 16 of 66




                                                                                                                COVERAGE L         –     BODILY INJURY LIABILITY
                                                                                                                                         PROPERTY DAMAGE LIABILITY
                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to bodily injury or property damage to which this
                                                                                                                insurance applies. The bodily injury or property damage must be
                                                                                                                caused by an occurrence which takes place in the coverage territory,
                                                                                                                and the bodily injury or property damage must occur during the
                                                                                                                policy period.

                                                                                                          61.   The 2015 policy provides the following relevant definitions:

                                                                                                                DEFINITIONS
                                                                                                                1.  The words you and your mean the person, persons, or
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                    organization named as the insured on the declarations.
          A PROFESSIONAL CORPORATION




                                                                                                                2.  The words we, us, and our mean the company providing this
                                                                                                                    coverage.
                                                                                                                                               ***
                                                                                                                5.  Bodily Injury means bodily harm, sickness or disease
HARVEY KRUSE




                                                                                                                    sustained by a person and includes required care and loss of
                                                                                                                    services. Bodily injury includes death that results from bodily
                                                                                                                    harm, sickness, or disease. Bodily injury does not include
                                                                                                                    mental or emotional injury, suffering, or distress that does not
          ATTORNEYS & COUNSELORS




                                                                                                                    result from a physical injury.
                                                                                                                                               ***
                                                                                                                7.  Damages means compensation in the form of money for a
                                                                                                                    person who claims to have suffered an injury.
                                                                                                                                               ***
                                                                                                                9.  Employee includes a leased worker. Employee does not
                                                                                                                    include a temporary worker.
                                                                                                                                               ***
                                                                                                                11. Insured means:
                                                                                                                    a.     you and your spouse, but only with respect to the
                                                                                                                           conduct of a business of which you are the sole owner, if
                                                                                                                           shown on the declarations as an individual;
                                                                                                                    b.     you and all your partners or members and their spouses,
                                                                                                                           but only with respect to the conduct of your business, if
                                                                                                                           shown on the declarations as a partnership or a joint
                                                                                                                           venture; or
                                                                                                                    c.     you and all of your executive officers and directors, but
                                                                                                                           only while acting within the scope of their duties, if
                                                                                                                           shown on the declarations as an organization (other than
                                                                                                                                                  16
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.17   Page 17 of 66




                                                                                                                            a partnership or a joint venture). It also includes your
                                                                                                                            stockholders, but only for their liability as such.
                                                                                                                      Insured also includes:
                                                                                                                      a.    any person or organization, except your employees,
                                                                                                                            while acting as your real estate manager;
                                                                                                                      b.    if you die during the policy period, your legal
                                                                                                                            representative while acting within the scope of those
                                                                                                                            duties as such, or a person who has custody of your
                                                                                                                            property with respect to liability arising out of the
                                                                                                                            maintenance or use of that property until your legal
                                                                                                                            representative is appointed. Your legal representative has
                                                                                                                            all your rights and duties under this coverage;
                                                                                                                      c.    with respect to the operation, with your permission, of
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                            mobile equipment:
                                                                                                                            1)     your employee in the course of employment. This
          A PROFESSIONAL CORPORATION




                                                                                                                                   does not apply to a fellow employee injured in the
                                                                                                                                   course of employment;
                                                                                                                            2)     any other person; including another person or an
HARVEY KRUSE




                                                                                                                                   organization legally liable for the conduct of such
                                                                                                                                   person, but only:
                                                                                                                                   a)    for liability arising out of the operation of
                                                                                                                                         the equipment; and
                                                                                                                                   b)    if there is no other insurance covering the
          ATTORNEYS & COUNSELORS




                                                                                                                                         liability available to them;
                                                                                                                            3)      no person or organization is an insured for
                                                                                                                                   property damage to property owned by, rented to,
                                                                                                                                   in the charge of, or occupied by you, or an
                                                                                                                                   employer of any person who is an insured under
                                                                                                                                   paragraph c.
                                                                                                                      d.    your employees, for acts within the scope of their
                                                                                                                            employment by you (this does not include your
                                                                                                                            executive officers) None of these employees are
                                                                                                                            insureds for:
                                                                                                                            1)     bodily injury to you or to a fellow employee; or
                                                                                                                            2)     property damage to property owned by, rented to,
                                                                                                                                   or loaned to employees, or any of your partners or
                                                                                                                                   members and their spouses (if you are a joint
                                                                                                                                   venture or a partnership).
                                                                                                                      e.    any organization (other than a joint venture or a
                                                                                                                            partnership) newly acquired or formed by you, and in
                                                                                                                            which you have a majority interest.
                                                                                                                                                 17
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.18    Page 18 of 66




                                                                                                                       Such an organization is not an insured:
                                                                                                                             1)     if there is other similar insurance available to it;
                                                                                                                             2)      after 90 days immediately following that
                                                                                                                                     acquisition or formation or the end of the policy
                                                                                                                                     period, whichever is earlier; or
                                                                                                                             3)      for bodily injury or property damage that
                                                                                                                                     occurred prior to the acquisition or formation.
                                                                                                                        No person or organization is an insured with respect to the
                                                                                                                       conduct of a current or past partnership or joint venture that is
                                                                                                                       not named on the declarations as an insured.
                                                                                                                                                   ***
                                                                                                                13.    Limit means the amount of coverage that applies.
                                                                                                                                                   ***
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                15.    Occurrence means an accident and includes repeated exposure
                                                                                                                       to similar conditions.
          A PROFESSIONAL CORPORATION




                                                                                                                                                   ***
                                                                                                                18.    Property damage means:
HARVEY KRUSE




                                                                                                                       a.   physical injury or destruction of tangible property; or
                                                                                                                       b.   the loss of use of tangible property whether or not it is
                                                                                                                            physically damaged. Loss of use is deemed to occur at
                                                                                                                            the time of the occurrence that caused it.
                                                                                                                                                ***
          ATTORNEYS & COUNSELORS




                                                                                                                20.    Terms are all provisions, limitations, exclusions, conditions,
                                                                                                                       and definitions that apply to the Commercial Liability
                                                                                                                       Coverage.

                                                                                                          62.   The 2015 policy contains an exclusion for expected or intended injuries and

                                                                                                          intentional and malicious acts:

                                                                                                                We do not pay for a loss if one or more of the following excluded
                                                                                                                events apply to the loss, regardless of other causes or events that
                                                                                                                contribute to or aggravate the loss, whether such causes or events act
                                                                                                                to produce the loss before, at the same time as, or after the excluded
                                                                                                                event.
                                                                                                                EXCLUSIONS THAT APPLY TO BODILY INJURY AND
                                                                                                                PROPERTY DAMAGE
                                                                                                                1.     We do not pay for bodily injury or property damage:
                                                                                                                       a.    which is expected by, directed by, or intended by the
                                                                                                                             insured; or

                                                                                                                                                   18
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.19    Page 19 of 66




                                                                                                                      b.    that is the result of intentional and malicious acts of the
                                                                                                                            insured.
                                                                                                                      This exclusion does not apply to bodily injury that arises out of
                                                                                                                      the use of reasonable force to protect people or property.

                                                                                                          63.   The 2015 policy does not provide coverage or a defense to Play House for

                                                                                                          the claims made in the underlying complaint for Coverage L - Bodily Injury

                                                                                                          Liability Property Damage Liability coverage for at least the following reasons:

                                                                                                                   a. There has been no fortuitous event;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                   b. There has been no “bodily injury” as defined in the policy;
          A PROFESSIONAL CORPORATION




                                                                                                                   c. There has been no “property damage” as defined in the policy;

                                                                                                                   d. There has been no “occurrence” as defined in the policy;
                                                                                                                   e. Even if there were “bodily injury,” “property damage” or an
HARVEY KRUSE




                                                                                                                      “occurrence” as defined in the policy alleged in the underlying
                                                                                                                      complaint, any coverage under Coverage L would be excluded by
                                                                                                                      exclusions (1)(a) and (1)(b);
          ATTORNEYS & COUNSELORS




                                                                                                                   f. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;
                                                                                                                   g. No defendant other than Play House is an “insured” as defined in the
                                                                                                                      policy;
                                                                                                                   h. There is no coverage for double, treble, or punitive damages.

                                                                                                          64.   The 2015 policy provides Coverage P – Personal and Advertising Injury

                                                                                                          coverage pursuant to the following coverage agreement:

                                                                                                                COVERAGE P – PERSONAL INJURY LIABILITY
                                                                                                                                    ADVERTISING INJURY LIABILITY
                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to personal injury or advertising damage to which
                                                                                                                this insurance applies.
                                                                                                                1.     We cover:
                                                                                                                       a.    personal injury arising out of an offense committed in

                                                                                                                                                  19
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.20    Page 20 of 66




                                                                                                                           the course of your business, excluding advertising,
                                                                                                                           publishing, broadcasting, or telecasting done by you or
                                                                                                                           on your behalf; and
                                                                                                                           b.    advertising injury arising out of an offense
                                                                                                                                 committed in the course of advertising your goods,
                                                                                                                                 products, or services.
                                                                                                                2.    The personal injury or advertising injury offense must be
                                                                                                                      committed:
                                                                                                                      a.   within the coverage territory; and
                                                                                                                      b.   during the policy period.

                                                                                                          65.   The 2015 policy provides the following additional relevant definitions:
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                The following definitions are added:
                                                                                                                1.    Advertising injury means injury (other than bodily injury,
          A PROFESSIONAL CORPORATION




                                                                                                                      property damage, or personal injury) arising out of one or
                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
HARVEY KRUSE




                                                                                                                            2)     that disparages a person’s or organization’s goods,
                                                                                                                                   products, or services; or
                                                                                                                            3)     that violates a person’s right of privacy.
                                                                                                                      b.    misappropriation of advertising ideas or style of doing
          ATTORNEYS & COUNSELORS




                                                                                                                            business; or
                                                                                                                      c.    infringement of copyright, title, slogan, trademark, or
                                                                                                                            trade name.
                                                                                                                2.    Personal injury means injury (other than bodily injury,
                                                                                                                      property damage, or personal injury) arising out of one or
                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
                                                                                                                            2)     that disparages a person’s or an organization’s
                                                                                                                                   goods, products, or services; or
                                                                                                                            3)     that violates a person’s right of privacy.
                                                                                                                      b.    false arrest, detention, or imprisonment;
                                                                                                                      c.    malicious prosecution; or
                                                                                                                      d.    wrongful entry into, wrongful eviction from, or invasion
                                                                                                                            of the right of private occupancy of a room, dwelling, or
                                                                                                                            premises that a person occupies. This offense must be
                                                                                                                            committed by or on behalf of the owner, landlord, or
                                                                                                                            lessor of the room, dwelling, or premises.

                                                                                                                                                  20
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.21    Page 21 of 66




                                                                                                          66.    The 2015 policy excludes coverage under Coverage P for willful violation of

                                                                                                          an ordinance, statute, or regulation:

                                                                                                                 9.       We do not pay for personal or advertising injury arising out
                                                                                                                          of willful violation of an ordinance, statute, or regulation by an
                                                                                                                          insured or with the insured’s consent.

                                                                                                          67.    The 2015 policy excludes coverage under Coverage P for publication known

                                                                                                          to be false:

                                                                                                                 10.      We do not pay for personal or advertising injury arising out
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                          of:
                                                                                                                          a.   oral or written publication of material done by or at the
          A PROFESSIONAL CORPORATION




                                                                                                                               direction of an insured who knew it was false; or
                                                                                                                          b.   oral or written publication of the same or similar material
                                                                                                                               by or on behalf of an insured that took place prior to the
                                                                                                                               policy.
HARVEY KRUSE




                                                                                                          68.    The 2015 policy excludes coverage under Coverage P for the failure to

                                                                                                          conform to advertised quality or performance:
          ATTORNEYS & COUNSELORS




                                                                                                                 12.      We do not pay for advertising injury arising out of the failure
                                                                                                                          of goods, products, or services to conform with advertised
                                                                                                                          quality or performance.
                                                                                                          69.    The 2015 policy does not provide coverage or a defense for the claims made

                                                                                                          in the underlying complaint for Coverage P – Personal Injury Liability Advertising

                                                                                                          Injury Liability coverage for at least the following reasons:

                                                                                                                       a. There has been no fortuitous event;

                                                                                                                       b. There has been no “advertising injury” as defined in the policy;
                                                                                                                       c. There has been no “personal injury” as defined in the policy;

                                                                                                                       d. The underlying complaint alleges a personal injury offence committed
                                                                                                                          in the course of advertising, publishing, broadcasting, or telecasting

                                                                                                                                                      21
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.22    Page 22 of 66




                                                                                                                      by Play House or on its behalf;

                                                                                                                   e. The underlying complaint does not allege oral or written publication;
                                                                                                                   f. The underlying complaint does not allege a violation of a right to
                                                                                                                      privacy;

                                                                                                                   g. The underlying complaint does not allege slander or libel of a person;

                                                                                                                   h. The underlying complaint does not allege disparagement of a person’s
                                                                                                                      goods, product or services;

                                                                                                                   i. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                   j. Even if there were “advertising injury” or “personal injury” occurring
          A PROFESSIONAL CORPORATION




                                                                                                                      during the policy period, coverage would be excluded by exclusions
                                                                                                                      (9), (10), and (12);
                                                                                                                   k. No defendant other than Play House is an “insured” as defined in the
HARVEY KRUSE




                                                                                                                      policy;

                                                                                                                   l. There is no coverage for double, treble, or punitive damages.
                                                                                                          70.   The 2015 policy contains a Punitive Damage Exclusion Endorsement.
          ATTORNEYS & COUNSELORS




                                                                                                          71.   The Punitive Damage Exclusion Endorsement excludes coverage for

                                                                                                          punitive, exemplary, or vindictive damages:

                                                                                                                The following exclusion is added:
                                                                                                                We do not pay for punitive, exemplary, or vindictive damages.

                                                                                                          72.   Under the terms of the 2015 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.

                                                                                                          73.   The 2015 policy contains an Information Distribution and Recording

                                                                                                          Violations Exclusion endorsement.

                                                                                                          74.   The Information Distribution and Recording Violations Exclusion


                                                                                                                                                  22
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.23    Page 23 of 66




                                                                                                          endorsement excludes coverage for any claimed damage arising directly or

                                                                                                          indirectly out of a violation or alleged violation of any federal, state, or local law,

                                                                                                          regulation, statute, or ordinance regarding the distribution of material or

                                                                                                          information:

                                                                                                                  The following exclusion is added:
                                                                                                                  We do not pay for bodily injury or property damage (or personal
                                                                                                                  injury or advertising injury, if provided by the Commercial Liability
                                                                                                                  Coverage) arising directly or indirectly out of violations or alleged
                                                                                                                  violations of:
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                                     ***
                                                                                                                  d.     any other federal, state, or local law, regulation, statute, or
          A PROFESSIONAL CORPORATION




                                                                                                                         ordinance that restricts, prohibits, or otherwise pertains to the
                                                                                                                         collecting, communicating, recording, printing, transmitting,
                                                                                                                         sending, disposal, or distribution of material or information.
HARVEY KRUSE




                                                                                                          75.     Under the terms of the 2015 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.
          ATTORNEYS & COUNSELORS




                                                                                                                WHEREFORE, Badger Mutual prays for a judgment that it has no duty to

                                                                                                          provide coverage or a defense to Play House or anyone else for any of the

                                                                                                          allegations and claims made against it in the underlying complaint and that Badger

                                                                                                          Mutual is entitled to is costs and attorney fees for having to file this action.

                                                                                                                               THE 2016 BADGER MUTUAL POLICY

                                                                                                          76.     Badger Mutual hereby repeats and realleges all of the allegations contained

                                                                                                          in all of the paragraphs of this complaint as though set forth fully herein.

                                                                                                          77.     Badger Mutual issued a commercial policy of insurance, Policy No. 00690-

                                                                                                          88546 with an effective policy period of September 21, 2016 through September


                                                                                                                                                     23
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.24   Page 24 of 66




                                                                                                          21, 2017 to Play House.      (The 2016 Policy is Attached as Exhibit 3 to this

                                                                                                          Complaint)

                                                                                                          78.   The 2016 policy provides Coverage L – Bodily Injury Liability Property

                                                                                                          Damage Liability coverage pursuant to the following coverage agreement:

                                                                                                                COVERAGE L         –     BODILY INJURY LIABILITY
                                                                                                                                         PROPERTY DAMAGE LIABILITY
                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to bodily injury or property damage to which this
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                insurance applies. The bodily injury or property damage must be
                                                                                                                caused by an occurrence which takes place in the coverage territory,
          A PROFESSIONAL CORPORATION




                                                                                                                and the bodily injury or property damage must occur during the
                                                                                                                policy period.
                                                                                                          79.   The 2016 policy provides the following relevant definitions:
HARVEY KRUSE




                                                                                                                DEFINITIONS
                                                                                                                1.  The words you and your mean the person, persons, or
                                                                                                                    organization named as the insured on the declarations.
          ATTORNEYS & COUNSELORS




                                                                                                                2.  The words we, us, and our mean the company providing this
                                                                                                                    coverage.
                                                                                                                                               ***
                                                                                                                5.  Bodily Injury means bodily harm, sickness or disease
                                                                                                                    sustained by a person and includes required care and loss of
                                                                                                                    services. Bodily injury includes death that results from bodily
                                                                                                                    harm, sickness, or disease. Bodily injury does not include
                                                                                                                    mental or emotional injury, suffering, or distress that does not
                                                                                                                    result from a physical injury.
                                                                                                                                               ***
                                                                                                                7.  Damages means compensation in the form of money for a
                                                                                                                    person who claims to have suffered an injury.
                                                                                                                                               ***
                                                                                                                9.  Employee includes a leased worker. Employee does not
                                                                                                                    include a temporary worker.
                                                                                                                                               ***
                                                                                                                11. Insured means:
                                                                                                                    a.     you and your spouse, but only with respect to the
                                                                                                                           conduct of a business of which you are the sole owner, if
                                                                                                                                                  24
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.25   Page 25 of 66




                                                                                                                            shown on the declarations as an individual;
                                                                                                                      b.    you and all your partners or members and their spouses,
                                                                                                                            but only with respect to the conduct of your business, if
                                                                                                                            shown on the declarations as a partnership or a joint
                                                                                                                            venture; or
                                                                                                                      c.    you and all of your executive officers and directors, but
                                                                                                                            only while acting within the scope of their duties, if
                                                                                                                            shown on the declarations as an organization (other than
                                                                                                                            a partnership or a joint venture). It also includes your
                                                                                                                            stockholders, but only for their liability as such.
                                                                                                                      Insured also includes:
                                                                                                                      a.    any person or organization, except your employees,
                                                                                                                            while acting as your real estate manager;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      b.    if you die during the policy period, your legal
                                                                                                                            representative while acting within the scope of those
          A PROFESSIONAL CORPORATION




                                                                                                                            duties as such, or a person who has custody of your
                                                                                                                            property with respect to liability arising out of the
                                                                                                                            maintenance or use of that property until your legal
HARVEY KRUSE




                                                                                                                            representative is appointed. Your legal representative has
                                                                                                                            all your rights and duties under this coverage;
                                                                                                                      c.    with respect to the operation, with your permission, of
                                                                                                                            mobile equipment:
                                                                                                                            1)     your employee in the course of employment. This
          ATTORNEYS & COUNSELORS




                                                                                                                                   does not apply to a fellow employee injured in the
                                                                                                                                   course of employment;
                                                                                                                            2)     any other person; including another person or an
                                                                                                                                   organization legally liable for the conduct of such
                                                                                                                                   person, but only:
                                                                                                                                   a)    for liability arising out of the operation of
                                                                                                                                         the equipment; and
                                                                                                                                   b)    if there is no other insurance covering the
                                                                                                                                         liability available to them;
                                                                                                                            3)      no person or organization is an insured fo
                                                                                                                                   property damage to property owned by, rented to,
                                                                                                                                   in the charge of, or occupied by you, or an
                                                                                                                                   employer of any person who is an insured under
                                                                                                                                   paragraph c.
                                                                                                                      d.    your employees, for acts within the scope of their
                                                                                                                            employment by you (this does not include your
                                                                                                                            executive officers) None of these employees are
                                                                                                                            insureds for:
                                                                                                                                                 25
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.26    Page 26 of 66




                                                                                                                             1)     bodily injury to you or to a fellow employee; or
                                                                                                                             2)     property damage to property owned by, rented to,
                                                                                                                                    or loaned to employees, or any of your partners or
                                                                                                                                    members and their spouses (if you are a joint
                                                                                                                                    venture or a partnership).
                                                                                                                       e.    any organization (other than a joint venture or a
                                                                                                                             partnership) newly acquired or formed by you, and in
                                                                                                                             which you have a majority interest.
                                                                                                                       Such an organization is not an insured:
                                                                                                                             1)     if there is other similar insurance available to it;
                                                                                                                             2)      after 90 days immediately following that
                                                                                                                                     acquisition or formation or the end of the policy
                                                                                                                                     period, whichever is earlier; or
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                             3)      for bodily injury or property damage that
                                                                                                                                     occurred prior to the acquisition or formation.
          A PROFESSIONAL CORPORATION




                                                                                                                        No person or organization is an insured with respect to the
                                                                                                                       conduct of a current or past partnership or joint venture that is
                                                                                                                       not named on the declarations as an insured.
HARVEY KRUSE




                                                                                                                                                   ***
                                                                                                                13.    Limit means the amount of coverage that applies.
                                                                                                                                                   ***
                                                                                                                15.    Occurrence means an accident and includes repeated exposure
                                                                                                                       to similar conditions.
          ATTORNEYS & COUNSELORS




                                                                                                                                                   ***
                                                                                                                18.    Property damage means:

                                                                                                                       a.   physical injury or destruction of tangible property; or
                                                                                                                       b.   the loss of use of tangible property whether or not it is
                                                                                                                            physically damaged. Loss of use is deemed to occur at
                                                                                                                            the time of the occurrence that caused it.
                                                                                                                                                ***
                                                                                                                20.    Terms are all provisions, limitations, exclusions, conditions,
                                                                                                                       and definitions that apply to the Commercial Liability
                                                                                                                       Coverage.
                                                                                                          80.   The 2016 policy contains an exclusion for expected or intended injuries and

                                                                                                          intentional and malicious acts:

                                                                                                                We do not pay for a loss if one or more of the following excluded
                                                                                                                events apply to the loss, regardless of other causes or events that

                                                                                                                                                   26
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.27      Page 27 of 66




                                                                                                                contribute to or aggravate the loss, whether such causes or events act
                                                                                                                to produce the loss before, at the same time as, or after the excluded
                                                                                                                event.
                                                                                                                EXCLUSIONS THAT APPLY TO BODILY INJURY AND
                                                                                                                PROPERTY DAMAGE
                                                                                                                1.     We do not pay for bodily injury or property damage:
                                                                                                                       a.    which is expected by, directed by, or intended by the
                                                                                                                             insured; or
                                                                                                                       b.    that is the result of intentional and malicious acts of the
                                                                                                                             insured.
                                                                                                                       This exclusion does not apply to bodily injury that arises out of
                                                                                                                       the use of reasonable force to protect people or property.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          81.   The 2016 policy does not provide coverage or a defense Play Hose for the
          A PROFESSIONAL CORPORATION




                                                                                                          claims made in the underlying complaint for Coverage L - Bodily Injury Liability

                                                                                                          Property Damage Liability coverage for at least the following reasons:
HARVEY KRUSE




                                                                                                                   a. There has been no fortuitous event;

                                                                                                                   b. There has been no “bodily injury” as defined in the policy;
          ATTORNEYS & COUNSELORS




                                                                                                                   c. There has been no “property damage” as defined in the policy;
                                                                                                                   d. There has been no “occurrence” as defined in the policy;
                                                                                                                   e. Even if there were “bodily injury,” “property damage” or an
                                                                                                                      “occurrence” as defined in the policy alleged in the underlying
                                                                                                                      complaint, any coverage under Coverage L would be excluded by
                                                                                                                      exclusions (1)(a) and (1)(b);

                                                                                                                   f. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;

                                                                                                                   g. No defendant other than Play House is an “insured” as defined in the
                                                                                                                      policy;
                                                                                                                   h. There is no coverage for double, treble, or punitive damages.

                                                                                                          82.   The 2016 policy provides Coverage P – Personal and Advertising Injury

                                                                                                          coverage pursuant to the following coverage agreement:

                                                                                                                                                  27
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.28    Page 28 of 66




                                                                                                                COVERAGE P – PERSONAL INJURY LIABILITY
                                                                                                                                    ADVERTISING INJURY LIABILITY
                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to personal injury or advertising damage to which
                                                                                                                this insurance applies.
                                                                                                                1.     We cover:
                                                                                                                       a.    personal injury arising out of an offense committed in
                                                                                                                             the course of your business, excluding advertising,
                                                                                                                             publishing, broadcasting, or telecasting done by you or
                                                                                                                             on your behalf; and
                                                                                                                             b.     advertising injury arising out of an offense
                                                                                                                                    committed in the course of advertising your goods,
                                                                                                                                    products, or services.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                2.     The personal injury or advertising injury offense must be
                                                                                                                       committed:
          A PROFESSIONAL CORPORATION




                                                                                                                       a.    within the coverage territory; and
                                                                                                                       b.    during the policy period.
                                                                                                          83.   The 2016 policy provides the following additional relevant definitions:
HARVEY KRUSE




                                                                                                                The following definitions are added:
                                                                                                                1.    Advertising injury means injury (other than bodily injury,
                                                                                                                      property damage, or personal injury) arising out of one or
          ATTORNEYS & COUNSELORS




                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
                                                                                                                            2)     that disparages a person’s or organization’s goods,
                                                                                                                                   products, or services; or
                                                                                                                            3)     that violates a person’s right of privacy.
                                                                                                                      b.    misappropriation of advertising ideas or style of doing
                                                                                                                            business; or
                                                                                                                      c.    infringement of copyright, title, slogan, trademark, or
                                                                                                                            trade name.
                                                                                                                2.    Personal injury means injury (other than bodily injury,
                                                                                                                      property damage, or personal injury) arising out of one or
                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
                                                                                                                            2)     that disparages a person’s or an organization’s
                                                                                                                                   goods, products, or services; or
                                                                                                                            3)     that violates a person’s right of privacy.

                                                                                                                                                  28
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18          PageID.29    Page 29 of 66




                                                                                                                         b.    false arrest, detention, or imprisonment;
                                                                                                                         c.    malicious prosecution; or
                                                                                                                         d.    wrongful entry into, wrongful eviction from, or invasion
                                                                                                                               of the right of private occupancy of a room, dwelling, or
                                                                                                                               premises that a person occupies. This offense must be
                                                                                                                               committed by or on behalf of the owner, landlord, or
                                                                                                                               lessor of the room, dwelling, or premises.

                                                                                                          84.    The 2016 policy excludes coverage under Coverage P for willful violation of

                                                                                                          an ordinance, statute, or regulation:

                                                                                                                 9.      We do not pay for personal or advertising injury arising out
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                         of willful violation of an ordinance, statute, or regulation by an
                                                                                                                         insured or with the insured’s consent.
          A PROFESSIONAL CORPORATION




                                                                                                          85.    The 2016 policy excludes coverage under Coverage P for publication known

                                                                                                          to be false:
HARVEY KRUSE




                                                                                                                 10.     We do not pay for personal or advertising injury arising out
                                                                                                                         of:
                                                                                                                         a.   oral or written publication of material done by or at the
          ATTORNEYS & COUNSELORS




                                                                                                                              direction of an insured who knew it was false; or
                                                                                                                         b.   oral or written publication of the same or similar material
                                                                                                                              by or on behalf of an insured that took place prior to the
                                                                                                                              policy.

                                                                                                          86.    The 2016 policy excludes coverage under Coverage P for the failure to

                                                                                                          conform to advertised quality or performance:

                                                                                                                 12.     We do not pay for advertising injury arising out of the failure
                                                                                                                         of goods, products, or services to conform with advertised
                                                                                                                         quality or performance.
                                                                                                          87.    The 2016 policy does not provide coverage or a defense to Play House for

                                                                                                          the claims made in the underlying complaint for Coverage P – Personal Injury

                                                                                                          Liability Advertising Injury Liability coverage for at least the following reasons:

                                                                                                                                                     29
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.30    Page 30 of 66




                                                                                                                   a. There has been no fortuitous event;

                                                                                                                   b. There has been no “advertising injury” as defined in the policy;
                                                                                                                   c. There has been no “personal injury” as defined in the policy;

                                                                                                                   d. The underlying complaint alleges a personal injury offence committed
                                                                                                                      in the course of advertising, publishing, broadcasting, or telecasting
                                                                                                                      by Play House or on its behalf;
                                                                                                                   e. The underlying complaint does not allege oral or written publication;

                                                                                                                   f. The underlying complaint does not allege a violation of a right to
                                                                                                                      privacy;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                   g. The underlying complaint does not allege slander or libel of a person;
          A PROFESSIONAL CORPORATION




                                                                                                                   h. The underlying complaint does not allege disparagement of a person’s
                                                                                                                      goods, product or services;
HARVEY KRUSE




                                                                                                                   i. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;
                                                                                                                   j. Even if there were “advertising injury” or “personal injury” occurring
                                                                                                                      during the policy period, coverage would be excluded by exclusions
          ATTORNEYS & COUNSELORS




                                                                                                                      (9), (10), and (12);

                                                                                                                   k. No defendant other than Play House is an “insured” as defined in the
                                                                                                                      policy;
                                                                                                                   l. There is no coverage for double, treble, or punitive damages.

                                                                                                          88.   The 2016 policy contains a Punitive Damage Exclusion Endorsement.

                                                                                                          89.   The Punitive Damage Exclusion Endorsement excludes coverage for

                                                                                                          punitive, exemplary, or vindictive damages:

                                                                                                                The following exclusion is added:
                                                                                                                We do not pay for punitive, exemplary, or vindictive damages.
                                                                                                          90.   Under the terms of the 2016 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.

                                                                                                                                                  30
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.31    Page 31 of 66




                                                                                                          91.   The 2016 policy contains an Information Distribution and Recording

                                                                                                          Violations Exclusion endorsement.

                                                                                                          92.   The Information Distribution and Recording Violations Exclusion

                                                                                                          endorsement excludes coverage for any claimed damage arising directly or

                                                                                                          indirectly out of a violation or alleged violation of any federal, state, or local law,

                                                                                                          regulation, statute, or ordinance regarding the distribution of material or

                                                                                                          information:
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                The following exclusion is added:
          A PROFESSIONAL CORPORATION




                                                                                                                We do not pay for bodily injury or property damage (or personal
                                                                                                                injury or advertising injury, if provided by the Commercial Liability
                                                                                                                Coverage) arising directly or indirectly out of violations or alleged
HARVEY KRUSE




                                                                                                                violations of:
                                                                                                                                                   ***
                                                                                                                d.     any other federal, state, or local law, regulation, statute, or
                                                                                                                       ordinance that restricts, prohibits, or otherwise pertains to the
                                                                                                                       collecting, communicating, recording, printing, transmitting,
          ATTORNEYS & COUNSELORS




                                                                                                                       sending, disposal, or distribution of material or information.
                                                                                                          93.   Under the terms of the 2016 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.

                                                                                                          94.   The 2016 policy contains a Cyber Liability Insurance endorsement.

                                                                                                          95.   The Cyber Liability Insurance endorsement only provides coverage pursuant

                                                                                                          to the following coverage endorsement:

                                                                                                                ________________________________________________________
                                                                                                                SECTION I–CYBER LIABILITY COVERAGE AGREEMENTS
                                                                                                                In consideration of the premium paid and subject to all terms,
                                                                                                                conditions, definitions, exclusions and other provisions of this
                                                                                                                Endorsement, we agree as follows:
                                                                                                                A.    MULTIMEDIA LIABILITY COVERAGE

                                                                                                                                                    31
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18    PageID.32   Page 32 of 66




                                                                                                                      We will pay, up to the limits shown in the Schedule, the
                                                                                                                      damages an insured becomes legally obligated to pay and
                                                                                                                      defense costs resulting from a claim for an actual or alleged
                                                                                                                      multimedia peril, but only if:
                                                                                                                      (1) Such claim is first made against the insured during the
                                                                                                                            endorsement period.
                                                                                                                      (2) The insured reports such claim to us no later than sixty
                                                                                                                            (60) days after the claim is first made against the
                                                                                                                            insured; and
                                                                                                                      (3) The multimedia peril takes place or first commences on
                                                                                                                            or after the retroactive date.
                                                                                                                B.    SECURITY AND PRIVACY LIABILITY COVERAGE
                                                                                                                      We will pay, up to the limits shown in the Schedule, the
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      damages an insured becomes legally obligated to pay and
                                                                                                                      defense costs resulting from a claim for an actual or alleged
          A PROFESSIONAL CORPORATION




                                                                                                                      security and privacy wrongful act, but only if:
                                                                                                                      (1) Such claim is first made against the insured during the
                                                                                                                            endorsement period;
HARVEY KRUSE




                                                                                                                      (2) The insured reports such claim to us no later than sixty
                                                                                                                            (60) days after the claim is first made against the
                                                                                                                            insured; and
                                                                                                                      (3) The security and privacy wrongful act takes place or
                                                                                                                            first commences on or after the retroactive date.
          ATTORNEYS & COUNSELORS




                                                                                                                C.    PRIVACY REGULATORY DEFENSE AND PENALTIES
                                                                                                                      COVERAGE
                                                                                                                      We will pay, up to the limits shown in the Schedule, the
                                                                                                                      regulatory fines and penalties and/or any regulatory
                                                                                                                      compensatory award an insured becomes legally obligated to
                                                                                                                      pay and defense costs resulting from a claim for an actual or
                                                                                                                      alleged security breach or privacy breach, but only if:
                                                                                                                      (1) Such claim is first made against the insured during the
                                                                                                                            endorsement period;
                                                                                                                      (2) The insured reports such claim to us no later than sixty
                                                                                                                            (60) days after the claim is first made against the
                                                                                                                            insured; and
                                                                                                                      (3) The security and privacy breach takes place or first
                                                                                                                            commences on or after the retroactive date.
                                                                                                                                                  ***

                                                                                                                ________________________________________________________
                                                                                                                                                32
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.33    Page 33 of 66




                                                                                                                SECTION II – DEFENSE, INVESTIGATION, AND
                                                                                                                SETTLEMENT
                                                                                                                We will have the right and duty to defend any claim under Coverage
                                                                                                                Agreement A, Coverage Agreement B, Coverage Agreement C, or
                                                                                                                Coverage Agreement D, even if the allegations of the claim are
                                                                                                                groundless, false or fraudulent. We have the right to appoint counsel
                                                                                                                to defend any such claim.
                                                                                                                We may investigate or settle any claim at its sole discretion. The
                                                                                                                applicable limits of insurance will be reduced and may be completely
                                                                                                                exhausted by payment of defense costs. We will not be obligated to
                                                                                                                pay or defend any claim after the applicable limit of our liability
                                                                                                                hereunder has been exhausted.
                                                                                                                No insured will incur any defense costs or other expenses, or settle
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                any claim, assume any contractual obligation, admit liability,
                                                                                                                voluntarily make any payment, or otherwise consent to any settlement
          A PROFESSIONAL CORPORATION




                                                                                                                or judgment with respect to any claim without our prior written
                                                                                                                consent, which will not be unreasonably withheld. We will not be
                                                                                                                liable for any defense costs or other expenses, settlement or judgment
HARVEY KRUSE




                                                                                                                to which we have not consented.
                                                                                                          96.   The Cyber Liability Insurance endorsement provides the following relevant

                                                                                                          definitions:
          ATTORNEYS & COUNSELORS




                                                                                                                When used in this Endorsement:
                                                                                                                                                   ***
                                                                                                                I.       Claim means:
                                                                                                                         (1) With respect to Coverage Agreement A (Multimedia
                                                                                                                               Liability) and Coverage Agreement B (Security and
                                                                                                                               Privacy Liability):
                                                                                                                               (a) Any written demand for monetary or non-
                                                                                                                                      monetary relief made against an insured;
                                                                                                                               (b) Any civil proceeding or arbitration proceeding
                                                                                                                                      initiated against an insured, commenced by the
                                                                                                                                      service of a complaint or similar pleading or
                                                                                                                                      notice; or
                                                                                                                               (c) Any written request to toll or waive a statute of
                                                                                                                                      limitations relating to a potential claim against an
                                                                                                                                      insured, including any appeal therefrom;
                                                                                                                         A claim under Coverage Agreement A or Coverage Agreement
                                                                                                                         B will be deemed to be first made when an insured first

                                                                                                                                                     33
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.34   Page 34 of 66




                                                                                                                      receives notice of any of (1)(a) through (1)(c) above.
                                                                                                                      (2)   With respect to Coverage Agreement C (Privacy
                                                                                                                            Regulatory Defense and Penalties), a government
                                                                                                                            investigation commenced against an insured by letter,
                                                                                                                            notice, complaint, or order of investigation. A claim
                                                                                                                            under Coverage Agreement C will be deemed to be first
                                                                                                                            made when it is first received by an insured.
                                                                                                                      (3)   With respect to Coverage Agreement D (PCI DSS
                                                                                                                            Assessment Coverage), any written demand made against
                                                                                                                            an insured by an acquiring bank or card association
                                                                                                                            for a PCI DSS assessment due to the insured’s non-
                                                                                                                            compliance with PCI Data Security Standards. A
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                            claim under Coverage Agreement D will be deemed to
                                                                                                                            be first made when such written demand is received by
          A PROFESSIONAL CORPORATION




                                                                                                                            an insured.
                                                                                                                      (4)   With respect to Coverage Agreement E (Privacy Breach
                                                                                                                            Response Costs, Notification Expenses, and Customer
                                                                                                                            Support and Credit Monitoring Expenses), your report to
HARVEY KRUSE




                                                                                                                            us of an adverse media report, security breach, or
                                                                                                                            privacy breach. A claim under Coverage Agreement E
                                                                                                                            will be deemed to be first made when such report is
                                                                                                                            received by us or our authorized agent.
          ATTORNEYS & COUNSELORS




                                                                                                                      (5)   With respect to Coverage Agreement F (Network Asset
                                                                                                                            Protection), your report to us of a covered cause of loss.
                                                                                                                            A claim under Coverage Agreement F will be deemed to
                                                                                                                            be first made when such report is received by us or our
                                                                                                                            authorized agent.
                                                                                                                      (6)   With respect to Coverage Agreement G (Cyber
                                                                                                                            Extortion), your report to us of a cyber extortion threat.
                                                                                                                            A claim under Coverage Agreement G will be deemed to
                                                                                                                            be first made when such report is received by us or our
                                                                                                                            authorized agent.
                                                                                                                      (7)   With respect to Coverage Agreement H (Cyber
                                                                                                                            Terrorism), your report to us of an act of cyber
                                                                                                                            terrorism. A claim under Coverage Agreement H will
                                                                                                                            be deemed to be first made when such report is received
                                                                                                                            by us or our authorized agent.
                                                                                                                      (8)   With respect to Coverage Agreement I (BrandGuard),
                                                                                                                            your report to us of brand loss directly caused by an
                                                                                                                            adverse media report or notification. A claim under
                                                                                                                            Coverage Agreement I will be deemed to be first made
                                                                                                                                                  34
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.35   Page 35 of 66




                                                                                                                           when such report is received by us or our authorized
                                                                                                                           agent.
                                                                                                                                                 ***
                                                                                                                T.  Damages means the amount of money an insured is legally
                                                                                                                    obligated to pay as a result of a covered claim under Coverage
                                                                                                                    Agreement A or Coverage Agreement B, including judgments,
                                                                                                                    legal fees and costs awarded against an insured pursuant to
                                                                                                                    such judgments, and settlements negotiated with our consent.
                                                                                                                    Damages does not include:
                                                                                                                    (1) Taxes;
                                                                                                                    (2) Any amount for which an insured is absolved from legal
                                                                                                                           responsibility to make payment to a third party;
                                                                                                                    (3) Amounts owed under contract;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                    (4) Your future profits or royalties or any return,
                                                                                                                           withdrawal, restitution or reduction of your professional
          A PROFESSIONAL CORPORATION




                                                                                                                           fees, profits or other charges;
                                                                                                                    (5) Punitive, liquidated or exemplary damages or the
                                                                                                                           multiplied portion of multiplied damages;
HARVEY KRUSE




                                                                                                                    (6) Fines, sanctions or penalties;
                                                                                                                    (7) Any matters that are deemed uninsurable under
                                                                                                                           applicable law;
                                                                                                                    (8) The costs to comply with orders granting injunctive or
                                                                                                                           non-monetary relief, including specific performance or
          ATTORNEYS & COUNSELORS




                                                                                                                           any agreement to provide such relief;
                                                                                                                    (9) Disgorgement of any remuneration or financial
                                                                                                                           advantage to which you were not legally entitled; or
                                                                                                                    (10) Settlements negotiated without our consent.
                                                                                                                                                 ***
                                                                                                                V.  Defense costs means reasonable and necessary legal fees, costs
                                                                                                                    and expenses incurred with our consent in the investigation,
                                                                                                                    defense and appeal of any claim under Coverage Agreement A,
                                                                                                                    Coverage Agreement B, Coverage Agreement C, or Coverage
                                                                                                                    Agreement D. Defense costs does not include any wages,
                                                                                                                    salaries, fees, overhead or other charges incurred by, or paid to,
                                                                                                                    any insured for any time spent in cooperating in the defense
                                                                                                                    and investigation of any claim or potential claim under this
                                                                                                                    Endorsement.
                                                                                                                                                 ***
                                                                                                                BB. Endorsement period means the period of coverage
                                                                                                                    commencing on the effective date specified on this
                                                                                                                    Endorsement and ending on the earlier of the termination,
                                                                                                                                                 35
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.36    Page 36 of 66




                                                                                                                      expiration or cancellation date of the policy to which this
                                                                                                                      Endorsement attaches. Endorsement period does not include
                                                                                                                      any extended reporting period.
                                                                                                                                                    ***
                                                                                                                FF.   Insured means the named insured and current executive
                                                                                                                      officers, partners, directors, stockholders, trustees, or
                                                                                                                      employees of the named insured, but only while such
                                                                                                                      individuals are acting within the scope of their duties on behalf
                                                                                                                      of the named insured.
                                                                                                                                                    ***
                                                                                                                HH.   Internet means the worldwide public network of computers
                                                                                                                      which enables the transmission of electronic data between
                                                                                                                      different users, including a private communications network
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      existing within a shared or public network platform.
                                                                                                                                                    ***
          A PROFESSIONAL CORPORATION




                                                                                                                KK.   Multimedia peril means the release or display of any
                                                                                                                      electronic media on your internet site or print media for
                                                                                                                      which you are solely responsible, which directly results in any
HARVEY KRUSE




                                                                                                                      of the following:
                                                                                                                      (1) Any form of defamation or other tort related to the
                                                                                                                             disparagement or harm to the reputation or character of
                                                                                                                             any person or organization, including libel, slander,
                                                                                                                             product disparagement, or trade libel
          ATTORNEYS & COUNSELORS




                                                                                                                      (2) Invasion, infringement or interference with an
                                                                                                                             individual's right of privacy including false light,
                                                                                                                             intrusion upon seclusion, commercial misappropriation
                                                                                                                             of name, person, or likeness, and public disclosure of
                                                                                                                             private facts;
                                                                                                                      (3) Plagiarism, piracy, or misappropriation of ideas under an
                                                                                                                             implied contract;
                                                                                                                      (4) Infringement of copyright, trademark, trade name, trade
                                                                                                                             dress, title, slogan, service mark or service name; or
                                                                                                                      (5) Domain name infringement or improper deep-linking or
                                                                                                                             framing.
                                                                                                                LL.   Named insured means the person(s) or organization(s) listed
                                                                                                                      on the Declarations of the Policy to which this Endorsement is
                                                                                                                      attached.
                                                                                                                MM.   Notification means notification to individuals in the event of a
                                                                                                                      security breach or a privacy breach.
                                                                                                                                                    ***
                                                                                                                VV.   Privacy breach means any of the below, whether actual or
                                                                                                                                                  36
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18    PageID.37   Page 37 of 66




                                                                                                                    alleged, but only if committed or allegedly committed by you
                                                                                                                    or by others acting on your behalf for whom you are legally
                                                                                                                    responsible, including BPO service providers and outsourced
                                                                                                                    IT service providers:
                                                                                                                    (1) A common law breach of confidentiality, infringement,
                                                                                                                          or violation of any right to privacy, including, but not
                                                                                                                          limited to, a breach of your privacy policy, false light,
                                                                                                                          intrusion upon a person’s seclusion, commercial
                                                                                                                          misappropriation of name, person, or likeness, or public
                                                                                                                          disclosure of a person’s private information; or
                                                                                                                    (2) Any breach of privacy regulations, as they currently exist
                                                                                                                          and as amended, associated with the confidentiality,
                                                                                                                          access, control, and use of personally identifiable, non-
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                          public information, including, but not limited to:
                                                                                                                          (a) Health Insurance Portability and Accountability
          A PROFESSIONAL CORPORATION




                                                                                                                                 Act of 1996 (Public Law 104- 191), known as
                                                                                                                                 HIPAA, and related state medical privacy laws;
                                                                                                                          (b) Gramm-Leach-Bliley Act of 1999 (G-L-B), also
HARVEY KRUSE




                                                                                                                                 known as the Financial Services Modernization
                                                                                                                                 Act of 1999;
                                                                                                                          (c) State and federal statutes and regulations regarding
                                                                                                                                 the security and privacy of consumer information;
                                                                                                                          (d) Governmental privacy protection regulations or
          ATTORNEYS & COUNSELORS




                                                                                                                                 laws associated with the control and use of
                                                                                                                                 personal information;
                                                                                                                          (e) Privacy provisions of consumer protection laws,
                                                                                                                                 including the Federal Fair Credit Reporting Act
                                                                                                                                 (FCRA) and similar state laws;
                                                                                                                          (f)    Title XIII, the Health Information Technology for
                                                                                                                                 Economic and Clinical Health Act (“HITECH”),
                                                                                                                                 of the American Recovery and Reinvestment Act
                                                                                                                                 of 2009 (“ARRA”).
                                                                                                                          A series of continuing privacy breaches or related or
                                                                                                                          repeated privacy breaches will be considered a single
                                                                                                                          privacy breach and will be deemed to have occurred
                                                                                                                          when the first of such privacy breaches occurred.
                                                                                                                WW. Privacy breach response costs means those reasonable and
                                                                                                                    necessary fees and expenses you incur, with our prior written
                                                                                                                    consent, for the employment of a public relations consultant, if
                                                                                                                    such action is deemed to necessary in order to avert or mitigate
                                                                                                                    any actual or potential material damage to your reputation or
                                                                                                                                                37
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.38   Page 38 of 66




                                                                                                                     brands, which results or reasonably will result from the
                                                                                                                     publication of an adverse media report.
                                                                                                                                                ***
                                                                                                                 AAA. Regulatory compensatory award means a sum of money an
                                                                                                                       insured is legally obligated to pay as an award or fund for
                                                                                                                       affected individuals, including a regulatory agency’s
                                                                                                                       monetary award to a third party, due to an adverse judgment
                                                                                                                       or settlement arising out of a government investigation.
                                                                                                                       Regulatory compensatory award does not include a
                                                                                                                       criminal penalty or fine issued by a regulatory agency of any
                                                                                                                       kind, including federal, state, or local governmental agencies.
                                                                                                                 BBB. Regulatory fines and penalties means any civil fines and
                                                                                                                       penalties imposed against an insured as a result of a
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                       government investigation.
                                                                                                                                                 ***
          A PROFESSIONAL CORPORATION




                                                                                                                 DDD. Retroactive date means the date specified as such on this
                                                                                                                       Endorsement, on or after which any multimedia peril,
                                                                                                                       security and privacy wrongful act, security breach,
HARVEY KRUSE




                                                                                                                       privacy breach, covered cause of loss, cyber extortion
                                                                                                                       threat, act of cyber terrorism, or adverse media report
                                                                                                                       must have taken place in order to be considered for coverage
                                                                                                                       under this Endorsement.
                                                                                                                 EEE. Security and privacy wrongful act means any of the
          ATTORNEYS & COUNSELORS




                                                                                                                       following acts, whether actual or alleged, but only if
                                                                                                                       committed or allegedly committed by an insured:
                                                                                                                       (1) Failure to prevent or hinder a security breach that in
                                                                                                                           turn results in:
                                                                                                                           (a) The alteration, copying, corruption, destruction,
                                                                                                                                  deletion, or damage to electronic data stored on an
                                                                                                                                  insured computer system;
                                                                                                                           (b) Theft, loss or unauthorized disclosure of electronic
                                                                                                                                  and nonelectronic confidential commercial,
                                                                                                                                  corporate, personally identifiable, or private
                                                                                                                                  information that is in your care, custody or
                                                                                                                                  control;
                                                                                                                           (c) Theft, loss, or unauthorized disclosure of
                                                                                                                                  electronic     and     nonelectronic    confidential
                                                                                                                                  commercial, corporate, personally identifiable, or
                                                                                                                                  private information that is in the care, custody or
                                                                                                                                  control of a BPO service provider or outsourced
                                                                                                                                  IT service provider that is holding, processing, or
                                                                                                                                                  38
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.39    Page 39 of 66




                                                                                                                                   transferring such information on your behalf;
                                                                                                                                   provided, however, that the theft, loss or
                                                                                                                                   unauthorized disclosure occurs while your written
                                                                                                                                   contract with such BPO service provider or
                                                                                                                                   outsourced IT service provider is in effect; or
                                                                                                                            (d) Unauthorized use of, or unauthorized access to,
                                                                                                                                   a computer system other than an insured
                                                                                                                                   computer system.
                                                                                                                      (2) Failure to timely disclose a security breach affecting
                                                                                                                            personally identifiable, nonpublic information or the
                                                                                                                            failure to dispose of personally identifiable, nonpublic
                                                                                                                            information within the required time period, in violation
                                                                                                                            of privacy regulations in effect now or in the future;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      (3) Failure to prevent the transmission of malicious code or
                                                                                                                            computer virus from an insured computer system to
          A PROFESSIONAL CORPORATION




                                                                                                                            the computer system of a third party;
                                                                                                                      (4) A privacy breach;
                                                                                                                      (5) Failure to prevent or hinder participation by an insured
HARVEY KRUSE




                                                                                                                            computer system in a denial of service attack directed
                                                                                                                            against internet sites or the computer system of any
                                                                                                                            third party; or
                                                                                                                      (6) Loss of employee information.
                                                                                                                 FFF.    Security breach means:
          ATTORNEYS & COUNSELORS




                                                                                                                      (1) Unauthorized access to, or unauthorized use of, an
                                                                                                                            insured computer system, including unauthorized
                                                                                                                            access or unauthorized use resulting from the theft of a
                                                                                                                            password from an insured computer system or from any
                                                                                                                            insured;
                                                                                                                      (2) A denial of service attack against an insured computer
                                                                                                                            system; or
                                                                                                                      (3) Infection of an insured computer system by malicious
                                                                                                                            code or the transmission of malicious code from an
                                                                                                                            insured computer system, whether any of the foregoing
                                                                                                                            is a specifically targeted attack or a generally distributed
                                                                                                                            attack. A series of continuing security breaches, relate
                                                                                                                            or repeated security breaches, or multiple security
                                                                                                                            breaches resulting from a continuing failure of computer
                                                                                                                            security will be considered a single security breach and
                                                                                                                            will be deemed to have occurred when the first of such
                                                                                                                            security breaches occurred.
                                                                                                                                                  ***
                                                                                                                                                  39
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18        PageID.40    Page 40 of 66




                                                                                                                 KKK.    We, us, and our mean the Company providing this
                                                                                                                         coverage.
                                                                                                                 LLL.    You and your mean the named insured.
                                                                                                          97.   The Cyber Liability Insurance endorsement provides the following

                                                                                                          exclusions:

                                                                                                                The insurance provided under this Endorsement does not apply to:
                                                                                                                A.    Any claim based upon, arising out of, resulting from, in
                                                                                                                      consequence of, or in any way involving any multimedia peril,
                                                                                                                      security and privacy wrongful act, security breach, privacy
                                                                                                                      breach, covered cause of loss, cyber extortion threat, act of
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      cyber terrorism, or adverse media report:
                                                                                                                      (1) Which was the subject of written notice given to us or to
          A PROFESSIONAL CORPORATION




                                                                                                                             any other insurer prior to your initial effective date of
                                                                                                                             Cyber Liability coverage;
                                                                                                                      (2) Which was the subject of any prior and/or pending
                                                                                                                             written demand made against an insured, or a civil,
HARVEY KRUSE




                                                                                                                             administrative or arbitration proceeding commenced
                                                                                                                             against an insured, prior to your initial effective date of
                                                                                                                             Cyber Liability coverage, or that involved the same or
                                                                                                                             substantially the same fact, circumstance, or situation
          ATTORNEYS & COUNSELORS




                                                                                                                             underlying or alleged in such prior demand or
                                                                                                                             proceeding;
                                                                                                                      (3) Which an insured had knowledge of prior to your initial
                                                                                                                             effective date of Cyber Liability coverage.
                                                                                                                                                   ***
                                                                                                                E.    Any claim based covered under any other section of the Policy
                                                                                                                      to which this endorsement attaches.
                                                                                                                                                   ***
                                                                                                                H.    Any claim for unfair competition, price fixing, deceptive trade
                                                                                                                      practices, restraint of trade, or violation of any anti-trust laws.
                                                                                                                                                   ***
                                                                                                                O.    Any claim based upon, arising out of, resulting from, in
                                                                                                                      consequence of, or in any way involving:
                                                                                                                      (1) Any willful, deliberately dishonest, malicious, or
                                                                                                                             fraudulent act or omission;
                                                                                                                      (2) Any intentional violation of the law or of your privacy
                                                                                                                             policy; or
                                                                                                                      (3) The gaining in fact of any profit, remuneration or

                                                                                                                                                   40
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.41   Page 41 of 66




                                                                                                                             financial advantage to which an insured was not legally
                                                                                                                             entitled.
                                                                                                                      If committed by any insured, whether acting alone or in
                                                                                                                      collusion with other persons. Notwithstanding the foregoing,
                                                                                                                      the insurance afforded by this Endorsement will apply to
                                                                                                                      defense costs incurred in defending any such claim until such
                                                                                                                      time as there is a judgment or other final adjudication adverse
                                                                                                                      to the insured establishing such willful, dishonest, fraudulent,
                                                                                                                      or malicious conduct. We will have the right to recover
                                                                                                                      defense costs incurred in defending such claim from those
                                                                                                                      parties found to have committed such willful, dishonest,
                                                                                                                      fraudulent, or malicious conduct.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      This exclusion does not apply to:
                                                                                                                      (1) Any insured that did not commit, participate in,
          A PROFESSIONAL CORPORATION




                                                                                                                            cooperate in, contribute to, or have knowledge of any
                                                                                                                            willful, dishonest, fraudulent, or malicious conduct
                                                                                                                            described in this exclusion; or
HARVEY KRUSE




                                                                                                                      (2) A claim resulting from sabotage by your employee.
                                                                                                                P.    Any claim based upon, arising out of, resulting from, in
                                                                                                                      consequence of, or in any way involving:
                                                                                                                      (1) Any actual or alleged multimedia peril, security and
          ATTORNEYS & COUNSELORS




                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place or first commenced prior to the retroactive date;
                                                                                                                            or
                                                                                                                      (2) Any actual or alleged multimedia peril, security and
                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place on or after the retroactive date, which, together
                                                                                                                            with an actual or alleged multimedia peril, security and
                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place prior to the retroactive date, would constitute
                                                                                                                            related multimedia perils, security and privacy
                                                                                                                            wrongful acts, security breaches, privacy breaches,
                                                                                                                            covered causes of loss, cyber extortion threats, acts of
                                                                                                                            cyber terrorism, or adverse media reports.
                                                                                                                                                 41
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.42   Page 42 of 66




                                                                                                                    For purposes of this exclusion, multimedia perils, security
                                                                                                                    and privacy wrongful acts, security breaches, privacy
                                                                                                                    breaches, covered causes of loss, cyber extortion threats,
                                                                                                                    acts of cyber terrorism or adverse media reports will be
                                                                                                                    deemed related if we determine that they are logically or
                                                                                                                    causally connected by any common fact, circumstance,
                                                                                                                    situation, event, transaction or series of facts, circumstances,
                                                                                                                    situations, events or transactions.
                                                                                                                                                ***
                                                                                                                Y.  Any claim based upon, arising out of, resulting from, in
                                                                                                                    consequence of, or in any way involving the actual or alleged
                                                                                                                    inaccurate, inadequate or incomplete description of the price of
                                                                                                                    goods, products or services.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                                ***
                                                                                                                NN. Any fines or penalties imposed due to willful or intentional acts
          A PROFESSIONAL CORPORATION




                                                                                                                    of an insured.

                                                                                                          98.   The Cyber Liability Insurance endorsement contain a notice provision
HARVEY KRUSE




                                                                                                          setting proper notice as a condition precedent to coverage:

                                                                                                                A.     NOTICE OF A CLAIM
                                                                                                                       (1) As a condition precedent to coverage under Coverage
          ATTORNEYS & COUNSELORS




                                                                                                                            Agreement A, B, C or D, you must give us or our
                                                                                                                            authorized agent notice of any claim made against an
                                                                                                                            insured no later than sixty (60) days after the claim is
                                                                                                                            first made against the insured.
                                                                                                                       (2) As a condition precedent to coverage under Coverage
                                                                                                                            Agreement E, F, G, H or I, you must give us or our
                                                                                                                            authorized agent notice of your claim during the
                                                                                                                            endorsement period, but no later than 60 days from the
                                                                                                                            date any insured first discovers the event or incident
                                                                                                                            giving rise to such claim.
                                                                                                                        (3) You must provide us with copies of all documentation
                                                                                                                            comprising the claim as well as any authorization,
                                                                                                                            cooperation, or assistance as we may require.
                                                                                                                       (4) We will not be obligated to pay any amounts incurred
                                                                                                                            prior to our receipt of a claim or any amounts incurred
                                                                                                                            without our prior written consent.

                                                                                                                B.     NOTICE OF A POTENTIAL CLAIM

                                                                                                                                                   42
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18        PageID.43   Page 43 of 66




                                                                                                                      If, during the endorsement period, any insured first becomes
                                                                                                                      aware of any facts or circumstances which could give rise to a
                                                                                                                      claim covered under this Endorsement, and you provide us or
                                                                                                                      our authorized agent with notice during the endorsement
                                                                                                                      period of:
                                                                                                                      (1) The details regarding such facts or circumstances;
                                                                                                                      (2) The nature of the loss incurred;
                                                                                                                      (3) The identity of the potential claimant(s) involved;
                                                                                                                      (4) The manner in which the insured first became aware of
                                                                                                                             the facts or circumstances; and
                                                                                                                      (5) The consequences which have resulted or may result,
                                                                                                                      then any claim subsequently arising out of such reported facts
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      or circumstances will be deemed to be a claim first made on the
                                                                                                                      date notice complying with the foregoing requirements was first
          A PROFESSIONAL CORPORATION




                                                                                                                      received by us.
                                                                                                          99.   The 2016 policy does not provide coverage or a defense to Play House for
HARVEY KRUSE




                                                                                                          the claims made in the underlying complaint for Cyber Liability Insurance

                                                                                                          endorsement coverage for at least the following reasons:
          ATTORNEYS & COUNSELORS




                                                                                                                   a. There has been no fortuitous event;
                                                                                                                   b. There has been no “damages” as defined in the endorsement;
                                                                                                                   c. There are no “defense costs” as defined in the endorsement;
                                                                                                                   d. There has been no “multimedia peril” as defined in the endorsement;
                                                                                                                   e. Any claim was not first made during the endorsement period;
                                                                                                                   f. The insured did not timely report any claim;
                                                                                                                   g. Any claimed “multimedia peril” did not first commence on or after
                                                                                                                      the “retroactive date” as defined in the endorsement;
                                                                                                                   h. There has been no “security and privacy wrongful act” as defined in
                                                                                                                      the endorsement;
                                                                                                                   i. Any claimed “security and privacy wrongful act” did not first
                                                                                                                      commence on or after the “retroactive date” as defined in the
                                                                                                                      endorsement;
                                                                                                                   j. There has been no “regulatory fines and penalties” as defined in the
                                                                                                                      policy;

                                                                                                                                                  43
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.44    Page 44 of 66




                                                                                                                    k. There has been no “regulatory compensatory award” as defined in the
                                                                                                                       policy;
                                                                                                                    l. There has been no “security breach” as defined in the policy;
                                                                                                                    m. There has been no “privacy breach” as defined in the policy;
                                                                                                                    n. Any claimed “security breach” or “privacy breach” did not first
                                                                                                                       commence after the retroactive date;
                                                                                                                    o. Any “claim” was not first made against the insured during the
                                                                                                                       “endorsement period” as defined in the policy;
                                                                                                                    p. Any “security and privacy breach” did not first commence on or after
                                                                                                                       the “retroactive date” as defined in the policy;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                    q. Even if such requirements were met, coverage would be excluded
                                                                                                                       pursuant to Exclusions (A), (E), (H), (O), (P), (Y) and (NN);
          A PROFESSIONAL CORPORATION




                                                                                                                    r. No defendant other than Play House is an “insured” as defined in the
                                                                                                                       policy;
                                                                                                                    s. There has been a failure to comply with the required notice
HARVEY KRUSE




                                                                                                                       provisions;
                                                                                                                    t. There is no coverage for double, treble, or punitive damages.
                                                                                                          100. Under the terms of the 2016 policy, Badger Mutual owes no coverage for the
          ATTORNEYS & COUNSELORS




                                                                                                          claims raised in the underlying complaint.

                                                                                                             WHEREFORE, Badger Mutual prays for a judgment that it has no duty to

                                                                                                          provide coverage or a defense to Play House or anyone else for any of the

                                                                                                          allegations and claims made against it in the underlying complaint and that Badger

                                                                                                          Mutual is entitled to is costs and attorney fees for having to file this action.

                                                                                                                              THE 2017 BADGER MUTUAL POLICY

                                                                                                          101. Badger Mutual hereby repeats and realleges all of the allegations contained

                                                                                                          in all of the paragraphs of this complaint as though set forth fully herein.

                                                                                                          102. Badger Mutual issued a commercial policy of insurance, Policy No. 00690-


                                                                                                                                                     44
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18     PageID.45   Page 45 of 66




                                                                                                          88546 with an effective policy period of September 21, 2017 through September

                                                                                                          21, 2018 to Play House.      (The 2017 Policy is Attached as Exhibit 4 to this

                                                                                                          Complaint)

                                                                                                          103. The 2017 policy provides Coverage L – Bodily Injury Liability Property

                                                                                                          Damage Liability coverage pursuant to the following coverage agreement:

                                                                                                                COVERAGE L         –     BODILY INJURY LIABILITY
                                                                                                                                         PROPERTY DAMAGE LIABILITY
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to bodily injury or property damage to which this
          A PROFESSIONAL CORPORATION




                                                                                                                insurance applies. The bodily injury or property damage must be
                                                                                                                caused by an occurrence which takes place in the coverage territory,
                                                                                                                and the bodily injury or property damage must occur during the
                                                                                                                policy period.
HARVEY KRUSE




                                                                                                          104. The 2017 policy provides the following relevant definitions:

                                                                                                                DEFINITIONS
          ATTORNEYS & COUNSELORS




                                                                                                                1.  The words you and your mean the person, persons, or
                                                                                                                    organization named as the insured on the declarations.
                                                                                                                2.  The words we, us, and our mean the company providing this
                                                                                                                    coverage.
                                                                                                                                               ***
                                                                                                                5.  Bodily Injury means bodily harm, sickness or disease
                                                                                                                    sustained by a person and includes required care and loss of
                                                                                                                    services. Bodily injury includes death that results from bodily
                                                                                                                    harm, sickness, or disease. Bodily injury does not include
                                                                                                                    mental or emotional injury, suffering, or distress that does not
                                                                                                                    result from a physical injury.
                                                                                                                                               ***
                                                                                                                7.  Damages means compensation in the form of money for a
                                                                                                                    person who claims to have suffered an injury.
                                                                                                                                               ***
                                                                                                                9.  Employee includes a leased worker. Employee does not
                                                                                                                    include a temporary worker.
                                                                                                                                               ***
                                                                                                                11. Insured means:
                                                                                                                                                 45
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.46   Page 46 of 66




                                                                                                                      a.    you and your spouse, but only with respect to the
                                                                                                                            conduct of a business of which you are the sole owner, if
                                                                                                                            shown on the declarations as an individual;
                                                                                                                      b.    you and all your partners or members and their spouses,
                                                                                                                            but only with respect to the conduct of your business, if
                                                                                                                            shown on the declarations as a partnership or a joint
                                                                                                                            venture; or
                                                                                                                      c.    you and all of your executive officers and directors, but
                                                                                                                            only while acting within the scope of their duties, if
                                                                                                                            shown on the declarations as an organization (other than
                                                                                                                            a partnership or a joint venture). It also includes your
                                                                                                                            stockholders, but only for their liability as such.
                                                                                                                      Insured also includes:
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      a.    any person or organization, except your employees,
                                                                                                                            while acting as your real estate manager;
          A PROFESSIONAL CORPORATION




                                                                                                                      b.    if you die during the policy period, your legal
                                                                                                                            representative while acting within the scope of those
                                                                                                                            duties as such, or a person who has custody of your
HARVEY KRUSE




                                                                                                                            property with respect to liability arising out of the
                                                                                                                            maintenance or use of that property until your legal
                                                                                                                            representative is appointed. Your legal representative has
                                                                                                                            all your rights and duties under this coverage;
                                                                                                                      c.    with respect to the operation, with your permission, of
          ATTORNEYS & COUNSELORS




                                                                                                                            mobile equipment:
                                                                                                                            1)     your employee in the course of employment. This
                                                                                                                                   does not apply to a fellow employee injured in the
                                                                                                                                   course of employment;
                                                                                                                            2)     any other person; including another person or an
                                                                                                                                   organization legally liable for the conduct of such
                                                                                                                                   person, but only:
                                                                                                                                   a)    for liability arising out of the operation of
                                                                                                                                         the equipment; and
                                                                                                                                   b)    if there is no other insurance covering the
                                                                                                                                         liability available to them;
                                                                                                                            3)      no person or organization is an insured fo
                                                                                                                                   property damage to property owned by, rented to,
                                                                                                                                   in the charge of, or occupied by you, or an
                                                                                                                                   employer of any person who is an insured under
                                                                                                                                   paragraph c.
                                                                                                                      d.    your employees, for acts within the scope of their
                                                                                                                            employment by you (this does not include your
                                                                                                                                                 46
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.47    Page 47 of 66




                                                                                                                             executive officers) None of these employees are
                                                                                                                             insureds for:
                                                                                                                             1)     bodily injury to you or to a fellow employee; or
                                                                                                                             2)     property damage to property owned by, rented to,
                                                                                                                                    or loaned to employees, or any of your partners or
                                                                                                                                    members and their spouses (if you are a joint
                                                                                                                                    venture or a partnership).
                                                                                                                       e.    any organization (other than a joint venture or a
                                                                                                                             partnership) newly acquired or formed by you, and in
                                                                                                                             which you have a majority interest.
                                                                                                                       Such an organization is not an insured:
                                                                                                                             1)     if there is other similar insurance available to it;
                                                                                                                             2)      after 90 days immediately following that
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                     acquisition or formation or the end of the policy
                                                                                                                                     period, whichever is earlier; or
          A PROFESSIONAL CORPORATION




                                                                                                                             3)      for bodily injury or property damage that
                                                                                                                                     occurred prior to the acquisition or formation.
                                                                                                                        No person or organization is an insured with respect to the
HARVEY KRUSE




                                                                                                                       conduct of a current or past partnership or joint venture that is
                                                                                                                       not named on the declarations as an insured.
                                                                                                                                                   ***
                                                                                                                13.    Limit means the amount of coverage that applies.
                                                                                                                                                   ***
          ATTORNEYS & COUNSELORS




                                                                                                                15.    Occurrence means an accident and includes repeated exposure
                                                                                                                       to similar conditions.
                                                                                                                                                   ***
                                                                                                                18.    Property damage means:

                                                                                                                       a.   physical injury or destruction of tangible property; or
                                                                                                                       b.   the loss of use of tangible property whether or not it is
                                                                                                                            physically damaged. Loss of use is deemed to occur at
                                                                                                                            the time of the occurrence that caused it.
                                                                                                                                                ***
                                                                                                                20.    Terms are all provisions, limitations, exclusions, conditions,
                                                                                                                       and definitions that apply to the Commercial Liability
                                                                                                                       Coverage.

                                                                                                          105. The 2017 policy contains an exclusion for expected or intended injuries and

                                                                                                          intentional and malicious acts:


                                                                                                                                                   47
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.48      Page 48 of 66




                                                                                                                We do not pay for a loss if one or more of the following excluded
                                                                                                                events apply to the loss, regardless of other causes or events that
                                                                                                                contribute to or aggravate the loss, whether such causes or events act
                                                                                                                to produce the loss before, at the same time as, or after the excluded
                                                                                                                event.
                                                                                                                EXCLUSIONS THAT APPLY TO BODILY INJURY AND
                                                                                                                PROPERTY DAMAGE
                                                                                                                1.     We do not pay for bodily injury or property damage:
                                                                                                                       a.    which is expected by, directed by, or intended by the
                                                                                                                             insured; or
                                                                                                                       b.    that is the result of intentional and malicious acts of the
                                                                                                                             insured.
                                                                                                                       This exclusion does not apply to bodily injury that arises out of
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                       the use of reasonable force to protect people or property.
          A PROFESSIONAL CORPORATION




                                                                                                          106. The 2017 policy does not provide coverage or a defense Play Hose for the

                                                                                                          claims made in the underlying complaint for Coverage L - Bodily Injury Liability
HARVEY KRUSE




                                                                                                          Property Damage Liability coverage for at least the following reasons:

                                                                                                                   a. There has been no fortuitous event;
          ATTORNEYS & COUNSELORS




                                                                                                                   b. There has been no “bodily injury” as defined in the policy;
                                                                                                                   c. There has been no “property damage” as defined in the policy;
                                                                                                                   d. There has been no “occurrence” as defined in the policy;

                                                                                                                   e. Even if there were “bodily injury,” “property damage” or an
                                                                                                                      “occurrence” as defined in the policy alleged in the underlying
                                                                                                                      complaint, any coverage under Coverage L would be excluded by
                                                                                                                      exclusions (1)(a) and (1)(b);

                                                                                                                   f. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;
                                                                                                                   g. No defendant other than Play House is an “insured” as defined in the
                                                                                                                      policy;

                                                                                                                   h. There is no coverage for double, treble, or punitive damages.

                                                                                                          107. The 2017 policy provides Coverage P – Personal and Advertising Injury

                                                                                                                                                  48
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.49   Page 49 of 66




                                                                                                          coverage pursuant to the following coverage agreement:

                                                                                                                COVERAGE P – PERSONAL INJURY LIABILITY
                                                                                                                                    ADVERTISING INJURY LIABILITY
                                                                                                                We pay all sums which an insured becomes legally obligated to pay
                                                                                                                as damages due to personal injury or advertising damage to which
                                                                                                                this insurance applies.
                                                                                                                1.     We cover:
                                                                                                                       a.    personal injury arising out of an offense committed in
                                                                                                                             the course of your business, excluding advertising,
                                                                                                                             publishing, broadcasting, or telecasting done by you or
                                                                                                                             on your behalf; and
                                                                                                                             b.     advertising injury arising out of an offense
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                    committed in the course of advertising your goods,
                                                                                                                                    products, or services.
          A PROFESSIONAL CORPORATION




                                                                                                                2.     The personal injury or advertising injury offense must be
                                                                                                                       committed:
                                                                                                                       a.    within the coverage territory; and
HARVEY KRUSE




                                                                                                                       b.    during the policy period.

                                                                                                          108. The 2017 policy provides the following additional relevant definitions:

                                                                                                                The following definitions are added:
          ATTORNEYS & COUNSELORS




                                                                                                                1.    Advertising injury means injury (other than bodily injury,
                                                                                                                      property damage, or personal injury) arising out of one or
                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
                                                                                                                            2)     that disparages a person’s or organization’s goods,
                                                                                                                                   products, or services; or
                                                                                                                            3)     that violates a person’s right of privacy.
                                                                                                                      b.    misappropriation of advertising ideas or style of doing
                                                                                                                            business; or
                                                                                                                      c.    infringement of copyright, title, slogan, trademark, or
                                                                                                                            trade name.
                                                                                                                2.    Personal injury means injury (other than bodily injury,
                                                                                                                      property damage, or personal injury) arising out of one or
                                                                                                                      more of the following offenses:
                                                                                                                      a.    oral or written publication of material:
                                                                                                                            1)     that slanders or libels a person or organization;
                                                                                                                            2)     that disparages a person’s or an organization’s

                                                                                                                                                 49
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18          PageID.50    Page 50 of 66




                                                                                                                                      goods, products, or services; or
                                                                                                                               3)     that violates a person’s right of privacy.
                                                                                                                         b.    false arrest, detention, or imprisonment;
                                                                                                                         c.    malicious prosecution; or
                                                                                                                         d.    wrongful entry into, wrongful eviction from, or invasion
                                                                                                                               of the right of private occupancy of a room, dwelling, or
                                                                                                                               premises that a person occupies. This offense must be
                                                                                                                               committed by or on behalf of the owner, landlord, or
                                                                                                                               lessor of the room, dwelling, or premises.

                                                                                                          109. The 2017 policy excludes coverage under Coverage P for willful violation of

                                                                                                          an ordinance, statute, or regulation:
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                 9.      We do not pay for personal or advertising injury arising out
          A PROFESSIONAL CORPORATION




                                                                                                                         of willful violation of an ordinance, statute, or regulation by an
                                                                                                                         insured or with the insured’s consent.
                                                                                                          110. The 2017 policy excludes coverage under Coverage P for publication known
HARVEY KRUSE




                                                                                                          to be false:

                                                                                                                 10.     We do not pay for personal or advertising injury arising out
          ATTORNEYS & COUNSELORS




                                                                                                                         of:
                                                                                                                         a.   oral or written publication of material done by or at the
                                                                                                                              direction of an insured who knew it was false; or
                                                                                                                         b.   oral or written publication of the same or similar material
                                                                                                                              by or on behalf of an insured that took place prior to the
                                                                                                                              policy.
                                                                                                          111. The 2017 policy excludes coverage under Coverage P for the failure to

                                                                                                          conform to advertised quality or performance:

                                                                                                                 12.     We do not pay for advertising injury arising out of the failure
                                                                                                                         of goods, products, or services to conform with advertised
                                                                                                                         quality or performance.

                                                                                                          112. The 2017 policy does not provide coverage or a defense to Play House for

                                                                                                          the claims made in the underlying complaint for Coverage P – Personal Injury

                                                                                                                                                     50
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18        PageID.51    Page 51 of 66




                                                                                                          Liability Advertising Injury Liability coverage for at least the following reasons:

                                                                                                                   a. There has been no fortuitous event;
                                                                                                                   b. There has been no “advertising injury” as defined in the policy;

                                                                                                                   c. There has been no “personal injury” as defined in the policy;

                                                                                                                   d. The underlying complaint alleges a personal injury offence committed
                                                                                                                      in the course of advertising, publishing, broadcasting, or telecasting
                                                                                                                      by Play House or on its behalf;

                                                                                                                   e. The underlying complaint does not allege oral or written publication;
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                   f. The underlying complaint does not allege a violation of a right to
                                                                                                                      privacy;
          A PROFESSIONAL CORPORATION




                                                                                                                   g. The underlying complaint does not allege slander or libel of a person;
                                                                                                                   h. The underlying complaint does not allege disparagement of a person’s
HARVEY KRUSE




                                                                                                                      goods, product or services;

                                                                                                                   i. Some or all of the alleged offenses did not occur during the policy
                                                                                                                      period;
          ATTORNEYS & COUNSELORS




                                                                                                                   j. Even if there were “advertising injury” or “personal injury” occurring
                                                                                                                      during the policy period, coverage would be excluded by exclusions
                                                                                                                      (9), (10), and (12);
                                                                                                                   k. No defendant other than Play House is an “insured” as defined in the
                                                                                                                      policy;
                                                                                                                   l. There is no coverage for double, treble, or punitive damages.

                                                                                                          113. The 2017 policy contains a Punitive Damage Exclusion Endorsement.

                                                                                                          114. The Punitive Damage Exclusion Endorsement excludes coverage for

                                                                                                          punitive, exemplary, or vindictive damages:

                                                                                                                The following exclusion is added:
                                                                                                                We do not pay for punitive, exemplary, or vindictive damages.
                                                                                                          115. Under the terms of the 2017 policy, Badger Mutual owes no coverage for the

                                                                                                                                                   51
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.52    Page 52 of 66




                                                                                                          claims raised in the underlying complaint.

                                                                                                          116. The 2017 policy contains an Information Distribution and Recording

                                                                                                          Violations Exclusion endorsement.

                                                                                                          117. The Information Distribution and Recording Violations Exclusion

                                                                                                          endorsement excludes coverage for any claimed damage arising directly or

                                                                                                          indirectly out of a violation or alleged violation of any federal, state, or local law,

                                                                                                          regulation, statute, or ordinance regarding the distribution of material or
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                          information:
          A PROFESSIONAL CORPORATION




                                                                                                                The following exclusion is added:
                                                                                                                We do not pay for bodily injury or property damage (or personal
HARVEY KRUSE




                                                                                                                injury or advertising injury, if provided by the Commercial Liability
                                                                                                                Coverage) arising directly or indirectly out of violations or alleged
                                                                                                                violations of:
                                                                                                                                                   ***
                                                                                                                d.     any other federal, state, or local law, regulation, statute, or
          ATTORNEYS & COUNSELORS




                                                                                                                       ordinance that restricts, prohibits, or otherwise pertains to the
                                                                                                                       collecting, communicating, recording, printing, transmitting,
                                                                                                                       sending, disposal, or distribution of material or information.
                                                                                                          118. Under the terms of the 2017 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.

                                                                                                          119. The 2017 policy contains a Cyber Liability Insurance endorsement.

                                                                                                          120. The Cyber Liability Insurance endorsement only provides coverage pursuant

                                                                                                          to the following coverage endorsement:

                                                                                                                ________________________________________________________
                                                                                                                SECTION I–CYBER LIABILITY COVERAGE AGREEMENTS
                                                                                                                In consideration of the premium paid and subject to all terms,
                                                                                                                conditions, definitions, exclusions and other provisions of this

                                                                                                                                                    52
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18    PageID.53   Page 53 of 66




                                                                                                                Endorsement, we agree as follows:
                                                                                                                A.   MULTIMEDIA LIABILITY COVERAGE
                                                                                                                     We will pay, up to the limits shown in the Schedule, the
                                                                                                                     damages an insured becomes legally obligated to pay and
                                                                                                                     defense costs resulting from a claim for an actual or alleged
                                                                                                                     multimedia peril, but only if:
                                                                                                                     (1) Such claim is first made against the insured during the
                                                                                                                           endorsement period.
                                                                                                                     (2) The insured reports such claim to us no later than sixty
                                                                                                                           (60) days after the claim is first made against the
                                                                                                                           insured; and
                                                                                                                     (3) The multimedia peril takes place or first commences on
                                                                                                                           or after the retroactive date.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                B.   SECURITY AND PRIVACY LIABILITY COVERAGE
                                                                                                                     We will pay, up to the limits shown in the Schedule, the
          A PROFESSIONAL CORPORATION




                                                                                                                     damages an insured becomes legally obligated to pay and
                                                                                                                     defense costs resulting from a claim for an actual or alleged
                                                                                                                     security and privacy wrongful act, but only if:
HARVEY KRUSE




                                                                                                                     (1) Such claim is first made against the insured during the
                                                                                                                           endorsement period;
                                                                                                                     (2) The insured reports such claim to us no later than sixty
                                                                                                                           (60) days after the claim is first made against the
                                                                                                                           insured; and
          ATTORNEYS & COUNSELORS




                                                                                                                     (3) The security and privacy wrongful act takes place or
                                                                                                                           first commences on or after the retroactive date.

                                                                                                                C.    PRIVACY REGULATORY DEFENSE AND PENALTIES
                                                                                                                      COVERAGE
                                                                                                                      We will pay, up to the limits shown in the Schedule, the
                                                                                                                      regulatory fines and penalties and/or any regulatory
                                                                                                                      compensatory award an insured becomes legally obligated to
                                                                                                                      pay and defense costs resulting from a claim for an actual or
                                                                                                                      alleged security breach or privacy breach, but only if:
                                                                                                                      (1) Such claim is first made against the insured during the
                                                                                                                            endorsement period;
                                                                                                                      (2) The insured reports such claim to us no later than sixty
                                                                                                                            (60) days after the claim is first made against the
                                                                                                                            insured; and
                                                                                                                      (3) The security and privacy breach takes place or first
                                                                                                                            commences on or after the retroactive date.
                                                                                                                                                  ***

                                                                                                                                                53
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18         PageID.54   Page 54 of 66




                                                                                                                ________________________________________________________
                                                                                                                SECTION II – DEFENSE, INVESTIGATION, AND
                                                                                                                SETTLEMENT
                                                                                                                We will have the right and duty to defend any claim under Coverage
                                                                                                                Agreement A, Coverage Agreement B, Coverage Agreement C, or
                                                                                                                Coverage Agreement D, even if the allegations of the claim are
                                                                                                                groundless, false or fraudulent. We have the right to appoint counsel
                                                                                                                to defend any such claim.
                                                                                                                We may investigate or settle any claim at its sole discretion. The
                                                                                                                applicable limits of insurance will be reduced and may be completely
                                                                                                                exhausted by payment of defense costs. We will not be obligated to
                                                                                                                pay or defend any claim after the applicable limit of our liability
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                hereunder has been exhausted.
                                                                                                                No insured will incur any defense costs or other expenses, or settle
          A PROFESSIONAL CORPORATION




                                                                                                                any claim, assume any contractual obligation, admit liability,
                                                                                                                voluntarily make any payment, or otherwise consent to any settlement
                                                                                                                or judgment with respect to any claim without our prior written
HARVEY KRUSE




                                                                                                                consent, which will not be unreasonably withheld. We will not be
                                                                                                                liable for any defense costs or other expenses, settlement or judgment
                                                                                                                to which we have not consented.
                                                                                                          121. The Cyber Liability Insurance endorsement provides the following relevant
          ATTORNEYS & COUNSELORS




                                                                                                          definitions:

                                                                                                                When used in this Endorsement:
                                                                                                                                                   ***
                                                                                                                J.       Claim means:
                                                                                                                         (1) With respect to Coverage Agreement A (Multimedia
                                                                                                                              Liability) and Coverage Agreement B (Security and
                                                                                                                              Privacy Liability):
                                                                                                                              (a) Any written demand for monetary or non-
                                                                                                                                     monetary relief made against an insured;
                                                                                                                              (b) Any civil proceeding or arbitration proceeding
                                                                                                                                     initiated against an insured, commenced by the
                                                                                                                                     service of a complaint or similar pleading or
                                                                                                                                     notice; or
                                                                                                                              (c) Any written request to toll or waive a statute of
                                                                                                                                     limitations relating to a potential claim against an
                                                                                                                                     insured, including any appeal therefrom;

                                                                                                                                                    54
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.55   Page 55 of 66




                                                                                                                      A claim under Coverage Agreement A or Coverage Agreement
                                                                                                                      B will be deemed to be first made when an insured first
                                                                                                                      receives notice of any of (1)(a) through (1)(c) above.
                                                                                                                      (2)   With respect to Coverage Agreement C (Privacy
                                                                                                                            Regulatory Defense and Penalties), a government
                                                                                                                            investigation commenced against an insured by letter,
                                                                                                                            notice, complaint, or order of investigation. A claim
                                                                                                                            under Coverage Agreement C will be deemed to be first
                                                                                                                            made when it is first received by an insured.
                                                                                                                      (3)   With respect to Coverage Agreement D (PCI DSS
                                                                                                                            Assessment Coverage), any written demand made against
                                                                                                                            an insured by an acquiring bank or card association
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                            for a PCI DSS assessment due to the insured’s non-
                                                                                                                            compliance with PCI Data Security Standards. A
          A PROFESSIONAL CORPORATION




                                                                                                                            claim under Coverage Agreement D will be deemed to
                                                                                                                            be first made when such written demand is received by
                                                                                                                            an insured.
                                                                                                                      (4)   With respect to Coverage Agreement E (Privacy Breach
HARVEY KRUSE




                                                                                                                            Response Costs, Notification Expenses, and Customer
                                                                                                                            Support and Credit Monitoring Expenses), your report to
                                                                                                                            us of an adverse media report, security breach, or
                                                                                                                            privacy breach. A claim under Coverage Agreement E
          ATTORNEYS & COUNSELORS




                                                                                                                            will be deemed to be first made when such report is
                                                                                                                            received by us or our authorized agent.
                                                                                                                      (5)   With respect to Coverage Agreement F (Network Asset
                                                                                                                            Protection), your report to us of a covered cause of loss.
                                                                                                                            A claim under Coverage Agreement F will be deemed to
                                                                                                                            be first made when such report is received by us or our
                                                                                                                            authorized agent.
                                                                                                                      (6)   With respect to Coverage Agreement G (Cyber
                                                                                                                            Extortion), your report to us of a cyber extortion threat.
                                                                                                                            A claim under Coverage Agreement G will be deemed to
                                                                                                                            be first made when such report is received by us or our
                                                                                                                            authorized agent.
                                                                                                                      (7)   With respect to Coverage Agreement H (Cyber
                                                                                                                            Terrorism), your report to us of an act of cyber
                                                                                                                            terrorism. A claim under Coverage Agreement H will
                                                                                                                            be deemed to be first made when such report is received
                                                                                                                            by us or our authorized agent.
                                                                                                                      (8)   With respect to Coverage Agreement I (BrandGuard),
                                                                                                                            your report to us of brand loss directly caused by an
                                                                                                                                                 55
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.56   Page 56 of 66




                                                                                                                           adverse media report or notification. A claim under
                                                                                                                           Coverage Agreement I will be deemed to be first made
                                                                                                                           when such report is received by us or our authorized
                                                                                                                           agent.
                                                                                                                                                 ***
                                                                                                                T.  Damages means the amount of money an insured is legally
                                                                                                                    obligated to pay as a result of a covered claim under Coverage
                                                                                                                    Agreement A or Coverage Agreement B, including judgments,
                                                                                                                    legal fees and costs awarded against an insured pursuant to
                                                                                                                    such judgments, and settlements negotiated with our consent.
                                                                                                                    Damages does not include:
                                                                                                                    (1) Taxes;
                                                                                                                    (2) Any amount for which an insured is absolved from legal
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                           responsibility to make payment to a third party;
                                                                                                                    (3) Amounts owed under contract;
          A PROFESSIONAL CORPORATION




                                                                                                                    (4) Your future profits or royalties or any return,
                                                                                                                           withdrawal, restitution or reduction of your professional
                                                                                                                           fees, profits or other charges;
HARVEY KRUSE




                                                                                                                    (5) Punitive, liquidated or exemplary damages or the
                                                                                                                           multiplied portion of multiplied damages;
                                                                                                                    (6) Fines, sanctions or penalties;
                                                                                                                    (7) Any matters that are deemed uninsurable under
                                                                                                                           applicable law;
          ATTORNEYS & COUNSELORS




                                                                                                                    (8) The costs to comply with orders granting injunctive or
                                                                                                                           non-monetary relief, including specific performance or
                                                                                                                           any agreement to provide such relief;
                                                                                                                    (9) Disgorgement of any remuneration or financial
                                                                                                                           advantage to which you were not legally entitled; or
                                                                                                                    (10) Settlements negotiated without our consent.
                                                                                                                                                 ***
                                                                                                                V.  Defense costs means reasonable and necessary legal fees, costs
                                                                                                                    and expenses incurred with our consent in the investigation,
                                                                                                                    defense and appeal of any claim under Coverage Agreement A,
                                                                                                                    Coverage Agreement B, Coverage Agreement C, or Coverage
                                                                                                                    Agreement D. Defense costs does not include any wages,
                                                                                                                    salaries, fees, overhead or other charges incurred by, or paid to,
                                                                                                                    any insured for any time spent in cooperating in the defense
                                                                                                                    and investigation of any claim or potential claim under this
                                                                                                                    Endorsement.
                                                                                                                                                 ***
                                                                                                                BB. Endorsement period means the period of coverage
                                                                                                                                                 56
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18     PageID.57   Page 57 of 66




                                                                                                                    commencing on the effective date specified on this
                                                                                                                    Endorsement and ending on the earlier of the termination,
                                                                                                                    expiration or cancellation date of the policy to which this
                                                                                                                    Endorsement attaches. Endorsement period does not include
                                                                                                                    any extended reporting period.
                                                                                                                                                  ***
                                                                                                                FF. Insured means the named insured and current executive
                                                                                                                    officers, partners, directors, stockholders, trustees, or
                                                                                                                    employees of the named insured, but only while such
                                                                                                                    individuals are acting within the scope of their duties on behalf
                                                                                                                    of the named insured.
                                                                                                                                                  ***
                                                                                                                HH. Internet means the worldwide public network of computers
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                    which enables the transmission of electronic data between
                                                                                                                    different users, including a private communications network
          A PROFESSIONAL CORPORATION




                                                                                                                    existing within a shared or public network platform.
                                                                                                                                                  ***
                                                                                                                KK. Multimedia peril means the release or display of any
HARVEY KRUSE




                                                                                                                    electronic media on your internet site or print media for
                                                                                                                    which you are solely responsible, which directly results in any
                                                                                                                    of the following:
                                                                                                                    (1) Any form of defamation or other tort related to the
                                                                                                                           disparagement or harm to the reputation or character of
          ATTORNEYS & COUNSELORS




                                                                                                                           any person or organization, including libel, slander,
                                                                                                                           product disparagement, or trade libel
                                                                                                                    (2) Invasion, infringement or interference with an
                                                                                                                           individual's right of privacy including false light,
                                                                                                                           intrusion upon seclusion, commercial misappropriation
                                                                                                                           of name, person, or likeness, and public disclosure of
                                                                                                                           private facts;
                                                                                                                    (3) Plagiarism, piracy, or misappropriation of ideas under an
                                                                                                                           implied contract;
                                                                                                                    (4) Infringement of copyright, trademark, trade name, trade
                                                                                                                           dress, title, slogan, service mark or service name; or
                                                                                                                    (5) Domain name infringement or improper deep-linking or
                                                                                                                           framing.
                                                                                                                LL. Named insured means the person(s) or organization(s) listed
                                                                                                                    on the Declarations of the Policy to which this Endorsement is
                                                                                                                    attached.
                                                                                                                MM. Notification means notification to individuals in the event of a
                                                                                                                    security breach or a privacy breach.
                                                                                                                                                 57
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18    PageID.58   Page 58 of 66




                                                                                                                                               ***
                                                                                                                VV. Privacy breach means any of the below, whether actual or
                                                                                                                    alleged, but only if committed or allegedly committed by you
                                                                                                                    or by others acting on your behalf for whom you are legally
                                                                                                                    responsible, including BPO service providers and outsourced
                                                                                                                    IT service providers:
                                                                                                                    (1) A common law breach of confidentiality, infringement,
                                                                                                                          or violation of any right to privacy, including, but not
                                                                                                                          limited to, a breach of your privacy policy, false light,
                                                                                                                          intrusion upon a person’s seclusion, commercial
                                                                                                                          misappropriation of name, person, or likeness, or public
                                                                                                                          disclosure of a person’s private information; or
                                                                                                                    (2) Any breach of privacy regulations, as they currently exist
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                          and as amended, associated with the confidentiality,
                                                                                                                          access, control, and use of personally identifiable, non-
          A PROFESSIONAL CORPORATION




                                                                                                                          public information, including, but not limited to:
                                                                                                                          (a) Health Insurance Portability and Accountability
                                                                                                                                 Act of 1996 (Public Law 104- 191), known as
HARVEY KRUSE




                                                                                                                                 HIPAA, and related state medical privacy laws;
                                                                                                                          (b) Gramm-Leach-Bliley Act of 1999 (G-L-B), also
                                                                                                                                 known as the Financial Services Modernization
                                                                                                                                 Act of 1999;
                                                                                                                          (c) State and federal statutes and regulations regarding
          ATTORNEYS & COUNSELORS




                                                                                                                                 the security and privacy of consumer information;
                                                                                                                          (d) Governmental privacy protection regulations or
                                                                                                                                 laws associated with the control and use of
                                                                                                                                 personal information;
                                                                                                                          (e) Privacy provisions of consumer protection laws,
                                                                                                                                 including the Federal Fair Credit Reporting Act
                                                                                                                                 (FCRA) and similar state laws;
                                                                                                                          (f)    Title XIII, the Health Information Technology for
                                                                                                                                 Economic and Clinical Health Act (“HITECH”),
                                                                                                                                 of the American Recovery and Reinvestment Act
                                                                                                                                 of 2009 (“ARRA”).
                                                                                                                          A series of continuing privacy breaches or related or
                                                                                                                          repeated privacy breaches will be considered a single
                                                                                                                          privacy breach and will be deemed to have occurred
                                                                                                                          when the first of such privacy breaches occurred.
                                                                                                                WW. Privacy breach response costs means those reasonable and
                                                                                                                    necessary fees and expenses you incur, with our prior written
                                                                                                                    consent, for the employment of a public relations consultant, if
                                                                                                                                                58
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.59   Page 59 of 66




                                                                                                                     such action is deemed to necessary in order to avert or mitigate
                                                                                                                     any actual or potential material damage to your reputation or
                                                                                                                     brands, which results or reasonably will result from the
                                                                                                                     publication of an adverse media report.
                                                                                                                                                ***
                                                                                                                 AAA. Regulatory compensatory award means a sum of money an
                                                                                                                       insured is legally obligated to pay as an award or fund for
                                                                                                                       affected individuals, including a regulatory agency’s
                                                                                                                       monetary award to a third party, due to an adverse judgment
                                                                                                                       or settlement arising out of a government investigation.
                                                                                                                       Regulatory compensatory award does not include a
                                                                                                                       criminal penalty or fine issued by a regulatory agency of any
                                                                                                                       kind, including federal, state, or local governmental agencies.
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                 BBB. Regulatory fines and penalties means any civil fines and
                                                                                                                       penalties imposed against an insured as a result of a
          A PROFESSIONAL CORPORATION




                                                                                                                       government investigation.
                                                                                                                                                 ***
                                                                                                                 DDD. Retroactive date means the date specified as such on this
HARVEY KRUSE




                                                                                                                       Endorsement, on or after which any multimedia peril,
                                                                                                                       security and privacy wrongful act, security breach,
                                                                                                                       privacy breach, covered cause of loss, cyber extortion
                                                                                                                       threat, act of cyber terrorism, or adverse media report
                                                                                                                       must have taken place in order to be considered for coverage
          ATTORNEYS & COUNSELORS




                                                                                                                       under this Endorsement.
                                                                                                                 EEE. Security and privacy wrongful act means any of the
                                                                                                                       following acts, whether actual or alleged, but only if
                                                                                                                       committed or allegedly committed by an insured:
                                                                                                                       (1) Failure to prevent or hinder a security breach that in
                                                                                                                           turn results in:
                                                                                                                           (a) The alteration, copying, corruption, destruction,
                                                                                                                                  deletion, or damage to electronic data stored on an
                                                                                                                                  insured computer system;
                                                                                                                           (b) Theft, loss or unauthorized disclosure of electronic
                                                                                                                                  and nonelectronic confidential commercial,
                                                                                                                                  corporate, personally identifiable, or private
                                                                                                                                  information that is in your care, custody or
                                                                                                                                  control;
                                                                                                                           (c) Theft, loss, or unauthorized disclosure of
                                                                                                                                  electronic     and     nonelectronic    confidential
                                                                                                                                  commercial, corporate, personally identifiable, or
                                                                                                                                  private information that is in the care, custody or
                                                                                                                                                  59
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18       PageID.60    Page 60 of 66




                                                                                                                                   control of a BPO service provider or outsourced
                                                                                                                                   IT service provider that is holding, processing, or
                                                                                                                                   transferring such information on your behalf;
                                                                                                                                   provided, however, that the theft, loss or
                                                                                                                                   unauthorized disclosure occurs while your written
                                                                                                                                   contract with such BPO service provider or
                                                                                                                                   outsourced IT service provider is in effect; or
                                                                                                                            (d) Unauthorized use of, or unauthorized access to,
                                                                                                                                   a computer system other than an insured
                                                                                                                                   computer system.
                                                                                                                      (2) Failure to timely disclose a security breach affecting
                                                                                                                            personally identifiable, nonpublic information or the
                                                                                                                            failure to dispose of personally identifiable, nonpublic
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                            information within the required time period, in violation
                                                                                                                            of privacy regulations in effect now or in the future;
          A PROFESSIONAL CORPORATION




                                                                                                                      (3) Failure to prevent the transmission of malicious code or
                                                                                                                            computer virus from an insured computer system to
                                                                                                                            the computer system of a third party;
HARVEY KRUSE




                                                                                                                      (4) A privacy breach;
                                                                                                                      (5) Failure to prevent or hinder participation by an insured
                                                                                                                            computer system in a denial of service attack directed
                                                                                                                            against internet sites or the computer system of any
                                                                                                                            third party; or
          ATTORNEYS & COUNSELORS




                                                                                                                      (6) Loss of employee information.
                                                                                                                 FFF.    Security breach means:
                                                                                                                      (1) Unauthorized access to, or unauthorized use of, an
                                                                                                                            insured computer system, including unauthorized
                                                                                                                            access or unauthorized use resulting from the theft of a
                                                                                                                            password from an insured computer system or from any
                                                                                                                            insured;
                                                                                                                      (2) A denial of service attack against an insured computer
                                                                                                                            system; or
                                                                                                                      (3) Infection of an insured computer system by malicious
                                                                                                                            code or the transmission of malicious code from an
                                                                                                                            insured computer system, whether any of the foregoing
                                                                                                                            is a specifically targeted attack or a generally distributed
                                                                                                                            attack. A series of continuing security breaches, relate
                                                                                                                            or repeated security breaches, or multiple security
                                                                                                                            breaches resulting from a continuing failure of computer
                                                                                                                            security will be considered a single security breach and
                                                                                                                            will be deemed to have occurred when the first of such
                                                                                                                                                  60
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18        PageID.61    Page 61 of 66




                                                                                                                            security breaches occurred.
                                                                                                                                               ***
                                                                                                                 KKK.    We, us, and our mean the Company providing this
                                                                                                                         coverage.
                                                                                                                 LLL.    You and your mean the named insured.

                                                                                                          122. The Cyber Liability Insurance endorsement provides the following

                                                                                                          exclusions:

                                                                                                                The insurance provided under this Endorsement does not apply to:
                                                                                                                A.    Any claim based upon, arising out of, resulting from, in
                                                                                                                      consequence of, or in any way involving any multimedia peril,
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      security and privacy wrongful act, security breach, privacy
                                                                                                                      breach, covered cause of loss, cyber extortion threat, act of
          A PROFESSIONAL CORPORATION




                                                                                                                      cyber terrorism, or adverse media report:
                                                                                                                      (1) Which was the subject of written notice given to us or to
                                                                                                                             any other insurer prior to your initial effective date of
                                                                                                                             Cyber Liability coverage;
HARVEY KRUSE




                                                                                                                      (2) Which was the subject of any prior and/or pending
                                                                                                                             written demand made against an insured, or a civil,
                                                                                                                             administrative or arbitration proceeding commenced
                                                                                                                             against an insured, prior to your initial effective date of
          ATTORNEYS & COUNSELORS




                                                                                                                             Cyber Liability coverage, or that involved the same or
                                                                                                                             substantially the same fact, circumstance, or situation
                                                                                                                             underlying or alleged in such prior demand or
                                                                                                                             proceeding;
                                                                                                                      (3) Which an insured had knowledge of prior to your initial
                                                                                                                             effective date of Cyber Liability coverage.
                                                                                                                                                   ***
                                                                                                                E.    Any claim based covered under any other section of the Policy
                                                                                                                      to which this endorsement attaches.
                                                                                                                                                   ***
                                                                                                                H.    Any claim for unfair competition, price fixing, deceptive trade
                                                                                                                      practices, restraint of trade, or violation of any anti-trust laws.
                                                                                                                                                   ***
                                                                                                                O.    Any claim based upon, arising out of, resulting from, in
                                                                                                                      consequence of, or in any way involving:
                                                                                                                      (1) Any willful, deliberately dishonest, malicious, or
                                                                                                                             fraudulent act or omission;
                                                                                                                      (2) Any intentional violation of the law or of your privacy

                                                                                                                                                   61
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18      PageID.62   Page 62 of 66




                                                                                                                             policy; or
                                                                                                                      (3) The gaining in fact of any profit, remuneration or
                                                                                                                             financial advantage to which an insured was not legally
                                                                                                                             entitled.
                                                                                                                      If committed by any insured, whether acting alone or in
                                                                                                                      collusion with other persons. Notwithstanding the foregoing,
                                                                                                                      the insurance afforded by this Endorsement will apply to
                                                                                                                      defense costs incurred in defending any such claim until such
                                                                                                                      time as there is a judgment or other final adjudication adverse
                                                                                                                      to the insured establishing such willful, dishonest, fraudulent,
                                                                                                                      or malicious conduct. We will have the right to recover
                                                                                                                      defense costs incurred in defending such claim from those
                                                                                                                      parties found to have committed such willful, dishonest,
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                      fraudulent, or malicious conduct.
          A PROFESSIONAL CORPORATION




                                                                                                                      This exclusion does not apply to:
                                                                                                                      (1) Any insured that did not commit, participate in,
                                                                                                                            cooperate in, contribute to, or have knowledge of any
HARVEY KRUSE




                                                                                                                            willful, dishonest, fraudulent, or malicious conduct
                                                                                                                            described in this exclusion; or
                                                                                                                      (2) A claim resulting from sabotage by your employee.
                                                                                                                P.    Any claim based upon, arising out of, resulting from, in
          ATTORNEYS & COUNSELORS




                                                                                                                      consequence of, or in any way involving:
                                                                                                                      (1) Any actual or alleged multimedia peril, security and
                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place or first commenced prior to the retroactive date;
                                                                                                                            or
                                                                                                                      (2) Any actual or alleged multimedia peril, security and
                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place on or after the retroactive date, which, together
                                                                                                                            with an actual or alleged multimedia peril, security and
                                                                                                                            privacy wrongful act, security breach, privacy breach,
                                                                                                                            covered cause of loss, cyber extortion threat, act of
                                                                                                                            cyber terrorism, or adverse media report that took
                                                                                                                            place prior to the retroactive date, would constitute
                                                                                                                            related multimedia perils, security and privacy
                                                                                                                            wrongful acts, security breaches, privacy breaches,
                                                                                                                                                 62
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.63   Page 63 of 66




                                                                                                                           covered causes of loss, cyber extortion threats, acts of
                                                                                                                           cyber terrorism, or adverse media reports.
                                                                                                                    For purposes of this exclusion, multimedia perils, security
                                                                                                                    and privacy wrongful acts, security breaches, privacy
                                                                                                                    breaches, covered causes of loss, cyber extortion threats,
                                                                                                                    acts of cyber terrorism or adverse media reports will be
                                                                                                                    deemed related if we determine that they are logically or
                                                                                                                    causally connected by any common fact, circumstance,
                                                                                                                    situation, event, transaction or series of facts, circumstances,
                                                                                                                    situations, events or transactions.
                                                                                                                                                ***
                                                                                                                Y.  Any claim based upon, arising out of, resulting from, in
                                                                                                                    consequence of, or in any way involving the actual or alleged
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                    inaccurate, inadequate or incomplete description of the price of
                                                                                                                    goods, products or services.
          A PROFESSIONAL CORPORATION




                                                                                                                                                ***
                                                                                                                NN. Any fines or penalties imposed due to willful or intentional acts
                                                                                                                    of an insured.
HARVEY KRUSE




                                                                                                          123. The Cyber Liability Insurance endorsement contain a notice provision

                                                                                                          setting proper notice as a condition precedent to coverage:
          ATTORNEYS & COUNSELORS




                                                                                                                A.     NOTICE OF A CLAIM
                                                                                                                       (1) As a condition precedent to coverage under Coverage
                                                                                                                            Agreement A, B, C or D, you must give us or our
                                                                                                                            authorized agent notice of any claim made against an
                                                                                                                            insured no later than sixty (60) days after the claim is
                                                                                                                            first made against the insured.
                                                                                                                       (2) As a condition precedent to coverage under Coverage
                                                                                                                            Agreement E, F, G, H or I, you must give us or our
                                                                                                                            authorized agent notice of your claim during the
                                                                                                                            endorsement period, but no later than 60 days from the
                                                                                                                            date any insured first discovers the event or incident
                                                                                                                            giving rise to such claim.
                                                                                                                        (3) You must provide us with copies of all documentation
                                                                                                                            comprising the claim as well as any authorization,
                                                                                                                            cooperation, or assistance as we may require.
                                                                                                                       (4) We will not be obligated to pay any amounts incurred
                                                                                                                            prior to our receipt of a claim or any amounts incurred
                                                                                                                            without our prior written consent.

                                                                                                                                                   63
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18          PageID.64   Page 64 of 66




                                                                                                                B.      NOTICE OF A POTENTIAL CLAIM
                                                                                                                        If, during the endorsement period, any insured first becomes
                                                                                                                        aware of any facts or circumstances which could give rise to a
                                                                                                                        claim covered under this Endorsement, and you provide us or
                                                                                                                        our authorized agent with notice during the endorsement
                                                                                                                        period of:
                                                                                                                        (1) The details regarding such facts or circumstances;
                                                                                                                        (2) The nature of the loss incurred;
                                                                                                                        (3) The identity of the potential claimant(s) involved;
                                                                                                                        (4) The manner in which the insured first became aware of
                                                                                                                               the facts or circumstances; and
                                                                                                                        (5) The consequences which have resulted or may result,
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                        then any claim subsequently arising out of such reported facts
                                                                                                                        or circumstances will be deemed to be a claim first made on the
          A PROFESSIONAL CORPORATION




                                                                                                                        date notice complying with the foregoing requirements was first
                                                                                                                        received by us.
                                                                                                          124. The 2017 policy does not provide coverage or a defense to Play House for
HARVEY KRUSE




                                                                                                          the claims made in the underlying complaint for Cyber Liability Insurance

                                                                                                          endorsement coverage for at least the following reasons:
          ATTORNEYS & COUNSELORS




                                                                                                                     a. There has been no fortuitous event;
                                                                                                                     b. There has been no “damages” as defined in the endorsement;
                                                                                                                     c. There are no “defense costs” as defined in the endorsement;
                                                                                                                     d. There has been no “multimedia peril” as defined in the endorsement;
                                                                                                                     e. Any claim was not first made during the endorsement period;
                                                                                                                     f. The insured did not timely report any claim;
                                                                                                                     g. Any claimed “multimedia peril” did not first commence on or after
                                                                                                                        the “retroactive date” as defined in the endorsement;
                                                                                                                     h. There has been no “security and privacy wrongful act” as defined in
                                                                                                                        the endorsement;
                                                                                                                     i. Any claimed “security and privacy wrongful act” did not first
                                                                                                                        commence on or after the “retroactive date” as defined in the
                                                                                                                        endorsement;
                                                                                                                     j. There has been no “regulatory fines and penalties” as defined in the

                                                                                                                                                   64
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18           PageID.65    Page 65 of 66




                                                                                                                       policy;
                                                                                                                    k. There has been no “regulatory compensatory award” as defined in the
                                                                                                                       policy;
                                                                                                                    l. There has been no “security breach” as defined in the policy;
                                                                                                                    m. There has been no “privacy breach” as defined in the policy;
                                                                                                                    n. Any claimed “security breach” or “privacy breach” did not first
                                                                                                                       commence after the retroactive date;
                                                                                                                    o. Any “claim” was not first made against the insured during the
                                                                                                                       “endorsement period” as defined in the policy;
                                                                                                                    p. Any “security and privacy breach” did not first commence on or after
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                       the “retroactive date” as defined in the policy;
                                                                                                                    q. Even if such requirements were met, coverage would be excluded
          A PROFESSIONAL CORPORATION




                                                                                                                       pursuant to Exclusions (A), (E), (H), (O), (P), (Y) and (NN);
                                                                                                                    r. No defendant other than Play House is an “insured” as defined in the
                                                                                                                       policy;
HARVEY KRUSE




                                                                                                                    s. There has been a failure to comply with the required notice
                                                                                                                       provisions;
                                                                                                                    t. There is no coverage for double, treble, or punitive damages.
          ATTORNEYS & COUNSELORS




                                                                                                          125. Under the terms of the 2017 policy, Badger Mutual owes no coverage for the

                                                                                                          claims raised in the underlying complaint.

                                                                                                                WHEREFORE, Badger Mutual prays for a judgment that it has no duty to

                                                                                                          provide coverage or a defense to Play House or anyone else for any of the

                                                                                                          allegations and claims made against it in the underlying complaint and that Badger

                                                                                                          Mutual is entitled to is costs and attorney fees for having to file this action.




                                                                                                                                                     65
                                                                                                          Case 2:18-cv-13437-VAR-RSW ECF No. 1 filed 11/02/18   PageID.66     Page 66 of 66




                                                                                                                                             Respectfully submitted,

                                                                                                                                             HARVEY KRUSE, P.C.

                                                                                                                                             /s/ John R. Prew
                                                                                                                                             John R. Prew (P41891)
                                                                                                                                             Nathan Peplinski (P66596)
                                                                                                                                             Attorneys for Badger Mutual
                                                                                                                                             1050 Wilshire Drive, Suite 320
                                                                                                                                             Troy, MI 48084
                                                                                                          Dated: November 2, 2018            (248) 649-7800
                                 1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                 DEMAND FOR JURY TRIAL
          A PROFESSIONAL CORPORATION




                                                                                                                NOW COMES the plaintiff, Badger Mutual Insurance Company, by and

                                                                                                          through its attorneys HARVEY KRUSE, P.C., and hereby demands a trial by jury.
HARVEY KRUSE




                                                                                                                                             Respectfully submitted,

                                                                                                                                             HARVEY KRUSE, P.C.
          ATTORNEYS & COUNSELORS




                                                                                                                                             /s/ John R. Prew
                                                                                                                                             John R. Prew (P41891)
                                                                                                                                             Nathan Peplinski (P66596)
                                                                                                                                             Attorneys for Badger Mutual
                                                                                                                                             1050 Wilshire Drive, Suite 320
                                                                                                                                             Troy, MI 48084
                                                                                                          Dated: November 2, 2018            (248) 649-7800




                                                                                                                                               66
